Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 1 of 47




                     Exhibit A
  Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 2 of 47




             APPENDIX OF UNPUBLISHED OPINIONS

A. Black Bear Energy Servs., Inc. v. Youngstown Pipe & Steel, LLC
   2019 WL 1296654 (W.D. Pa. Mar. 21, 2019)

B. Consumer Financial Protection Bureau v. Ocwen
   No. 9:17-cv-80495, slip. op. at 2, (S.D. Fl. June 9, 2020)

C. Cutsforth, Inc. v. Lemm Liquidating Co., LLC,
   2020 WL 772442 (W.D. Pa. Feb. 18, 2020)

D. Ebert v. C.R. Bard, Inc.,
   2020 WL 429771 (E.D. Pa. Jan. 28, 2020)

E. In re Application of Storag Etzel GmbH for an Order, Pursuant to 28
   U.S.C. § 1782, to Obtain Discovery for Use in a Foreign Proceeding,
   2020 WL 2949742 (D. Del. Mar. 25, 2020)

F. In re Application of Storag Etzel GmbH for an Order, Pursuant to 28
   U.S.C. § 1782, to Obtain Discovery for Use in a Foreign Proceeding,
   2020 WL 2915781 (D. Del. June 3, 2020)
             Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 3 of 47
Black Bear Energy Services, Inc. v. Youngstown Pipe & Steel, LLC, Slip Copy (2019)


                                                                   the ethics report be marked “Attorneys' Eyes Only” and,
                                                                   therefore, the issue of whether the document should be filed
                  2019 WL 1296654
                                                                   under seal is moot. YPS contests that whether the ethics report
   Only the Westlaw citation is currently available.
                                                                   shall be filed under seal is a matter to be decided by the court.
   United States District Court, W.D. Pennsylvania.
                                                                   As set forth in this opinion, the designation during discovery
  BLACK BEAR ENERGY SERVICES, INC., Plaintiff,                     of a document as “Attorneys' Eyes Only” is not tantamount
                        v.                                         to a court ruling that the document should be shielded from
        YOUNGSTOWN PIPE & STEEL, LLC                               public access. Thus, the court’s ruling during discovery that
                                                                   the ethics report shall be marked as “Attorneys' Eyes Only”
        d/b/a DNV Energy, LLC, Defendant.
                                                                   does not render moot whether that document may be filed on
         Youngstown Pipe & Steel, LLC d/b/
                                                                   the public docket under seal.
       a DNV Energy, LLC, Counterclaimant,
                        v.                                         The court concludes that the need to protect a third party from
       MarkWest Energy Partners, L.P., Ohio                        serious embarrassment caused by the public disclosure of the
    Gathering Company, L.L.C., MarkWest Energy                     ethics report outweighs the presumptive public right of access
       Operating Company, L.L.C., MarkWest                         to exhibits to summary judgment motions. The emergency
      Utica EMG Condensate, L.L.C., MarkWest                       motion will, therefore, be granted in part and denied in part.
        Utica EMG L.L.C., MarkWest Liberty                         The original concise statement of material facts filed by YPS
       Midstream & Resources, L.L.C. and Joseph                    will be placed under seal. 2 On or before March 27, 2019,
       E. Kovacic, III, Counterclaim Defendants.                   the MarkWest counterclaim defendants must provide to YPS
                                                                   a redacted version of the ethics report. YPS shall make the
                    Civil Action No. 15-50                         appropriate redactions to paragraph 6 of its concise statement
                               |                                   of material facts. On or before March 29, 2019, YPS shall
                     Signed 03/21/2019                             refile with the court ECF No. 187 and its attachments with the
                                                                   appropriate redactions to paragraph 6 of the concise statement
Attorneys and Law Firms
                                                                   of material facts and the ethics report.
Adam S. Ennis, Steptoe & Johnson, PLLC, Canonsburg, PA,
David E. White, Marc J. Felezzola, Babst, Calland, Clements
                                                                   II. Factual Background and Procedural History
& Zomnir, Pittsburgh, PA, for Plaintiff.
                                                                   Relevant to the Sealing Dispute
David E. White, Marc J. Felezzola, Babst, Calland, Clements        At a hearing held on May 2, 2016, the parties presented a
& Zomnir, Pittsburgh, PA, for Counterclaim Defendants.             discovery dispute to the court. Counsel for YPS argued that
                                                                   it was seeking from the MarkWest counterclaim defendants
Mary C. Grillo, Pro Hac Vice, Grillo Law Offices, LLC,             an “investigatory file” with respect to investigations they
Columbus, OH, John E. Quinn, Quinn Logue LLC, J. Julius            conducted of one of their employees, Dennis Loosli
Bolock, Goldberg, Kamin & Garvin LLP, Pittsburgh, PA, for          (“Loosli”). (H.T. 5/2/2016 (ECF No. 193) at 9-11.) Counsel
Defendant/Counterclaimant.                                         for the MarkWest counterclaim defendants argued, among
                                                                   other things, that investigations of Loosli are not relevant to
                                                                   this case, and, in any event, the materials requested were “all
               MEMORANDUM OPINION                                  very confidential.” (Id. at 11-12.) Counsel for the MarkWest
                                                                   counterclaim defendants explained:
Joy Flowers Conti, Senior United States District Judge

I. Introduction
                                                                                The other thing is, MarkWest – the
 *1 Pending before the court in this diversity case is a
                                                                                confidentiality runs to Mr. Loosli, and
dispute about filing under seal an exhibit (the “ethics report”)
                                                                                his interest needs to be protected,
to the motion for summary judgment filed by Youngstown
                                                                                regardless of whether or not he was or
Pipe & Steel, LLC (“YPS”). The MarkWest counterclaim
                                                                                was not a bad actor. For MarkWest to
defendants 1 argue that this court previously ordered that                      just hand these documents over, there's



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 4 of 47
Black Bear Energy Services, Inc. v. Youngstown Pipe & Steel, LLC, Slip Copy (2019)


            a very serious privacy concern for Mr.
            Loosli there as well that needs to be               (ECF No. 188-4 at 2.) The court was not provided with any
            considered.                                         evidence that counsel for YPS responded to the email dated
                                                                February 11, 2019. YPS and the MarkWest counterclaim
                                                                defendants did not otherwise enter into a protective order in
                                                                this case with respect to the filing of confidential documents
 *2 (Id. at 14.) The court after hearing from the parties
                                                                exchanged during discovery.
ordered the MarkWest counterclaim defendants to provide to
YPS “anything [not privileged] in the investigation file ...
                                                                On February 25, 2019, YPS filed its motion for partial
that relates to the relationship between Black Bear and ...
                                                                summary judgment (ECF No. 185) and concise statement of
Loosli” dated January 1, 2013, through March 2015. (Id. at
                                                                material facts (ECF No. 187). YPS attached to its motion for
15.) The court ordered that the documents turned over should
                                                                partial summary judgment and concise statement of material
be marked “Attorneys' Eyes' Only.” (Id. at 15, 17.)
                                                                facts the ethics report. (ECF Nos. 184-4 at 13-15, 187-2
                                                                at 13-15.) YPS in paragraph 6 of the concise statement of
On May 25, 2016, the MarkWest counterclaim defendants
                                                                material facts referred to the contents of the ethics report.
produced to YPS documents from a confidential investigation
                                                                (ECF No. 187 at 2 ¶ 6.)
of Loosli. (ECF Nos. 192 ¶ 6, 189 at 2.) Included among
the documents produced by the MarkWest counterclaim
                                                                On February 26, 2019, the MarkWest counterclaim
defendants was the ethics report dated December 18, 2014,
                                                                defendants filed an emergency motion in which they argue the
which on each page was stamped: “CONFIDENTIAL—
                                                                ethics report should be filed under seal. (ECF No. 188.) The
ATTORNEYS' EYES ONLY.” (ECF No. 192 ¶ 7.)
                                                                court removed from public view the ethics report pending the
                                                                resolution of the emergency motion. On February 28, 2019,
On February 9, 2019, counsel for YPS emailed counsel for
                                                                YPS filed a response to the emergency motion in which it
the MarkWest counterclaim defendants. (ECF No. 188-4.)
                                                                stated that it was for the court, and not the parties, to decide
Counsel for YPS, in pertinent part, wrote:
                                                                whether the ethics report should be filed under seal. (ECF No.
  [The Special Master] has addressed certain of the             189 at 2-3.) On March 20, 2019, YPS with leave of court filed
  documents marked as “Attorneys Eyes Only” as subject to       an amended response to the emergency motion. (ECF No.
  the attorney-client privilege.                                191.) YPS argues that the MarkWest counterclaim defendants
                                                                did not satisfy their burden to show that sealing the ethics
  As to the others, there is no protective order. Is there an   report is warranted in this case. (Id. at 191-1 ¶¶ 1-2.) On
  agreement in place between the parties related to these       March 6, 2019, the MarkWest counterclaim defendants filed
  other documents?                                              a response in opposition to YPS' motion for leave to file an
                                                                amended response to the emergency motion. (ECF No. 192.)
(Id.) On February 11, 2019, counsel for the MarkWest
counterclaim defendants responded to the email dated
February 9, 2019, in pertinent part, as follows:                III. Applicable Law
                                                                “There is a presumptive common law [ 3 ] right of public
                                                                access to all material filed in connection with non-discovery
            Are you planning to attach to your                  pretrial motions, including summary judgment motions.”
            MSJ filings, documents that have
                                                                   In re Gabapentin Patent Litig., 312 F. Supp. 2d 653,
            been designated as ... [ATTORNEYS'
            EYES ONLY] or confidential? At                      663 (D.N.J. 2004) (citing        Republic of Philippines v.
            a minimum, the ... [ATTORNEYS'                      Westinghouse Elec. Corp., 949 F.2d 653, 661 (3d Cir. 1991)
            EYES ONLY] documents should be                      ). The public right of access “encompasses the right of the
            filed under seal. Please explain what               public to inspect and to copy judicial records[,]” Mine Safety
            you want to do so we can properly                   Appliances Co. v. N. River Ins. Co., 73 F.Supp.3d 544,
            respond.
                                                                559 (W.D. Pa. 2014) (citing   Littlejohn v. BIC Corp., 851
                                                                F.2d 673, 678 (3d Cir. 1988) ), and “applies to all aspects




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
              Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 5 of 47
Black Bear Energy Services, Inc. v. Youngstown Pipe & Steel, LLC, Slip Copy (2019)


of the judicial process where substantive determinations are
made[,]” Id. at 558. For example:                                     Procedurally, a trial court in closing a proceeding must
                                                                      both articulate the countervailing interest it seeks to protect
                                                                      and make “findings specific enough that a reviewing court
                                                                      can determine whether the closure order was properly
               *3 The right of access applies to
              documents and evidentiary materials                     entered.” See    Press-Enterprise Co. v. Superior Court of
              submitted in support of summary                         California, Riverside County, ––– U.S. ––––, 104 S.Ct.
              judgment.... This is because the need
                                                                      819, 824, 78 L.Ed.2d 629 (1984);      In re Iowa Freedom
              for public scrutiny is at its zenith when
                                                                      of Information Council, 724 F.2d at 662.
              the motion is dispositive and is of
              a comparable level when the motion                      Substantively, the record before the trial court must
              is denied because the ruling tends to                   demonstrate “an overriding interest based on findings
              shape the scope and substance of the                    that closure is essential to preserve higher values and
              litigation as the parties proceed to trial.
                                                                      is narrowly tailored to serve that interest.”      Press-
                                                                      Enterprise Co. v. Superior Court of California, Riverside
                                                                      County, 104 S.Ct. at 824.
Id. at 559.
                                                                    Id. “In assessing whether material should be or remain sealed
The common law public right of access, however, is not              under the common law standard, the court should consider
absolute.     In re Gabapentin, 312 F.Supp.2d at 663-64 n.5         whether (1) the material is the ‘kind of information that
                                                                    courts will protect’ and (2) whether there is ‘good cause’
(citing   Leucadia, Inc. v. Applied Extrusion Technologies,         for the order to issue.” W. Penn Allegheny Health Sys.,
Inc., 998 F.2d 157, 165 (3d Cir. 1993) ). The presumptive           Inc. v. UPMC, No. 2:12-CV-0692-JFC, 2013 WL 12141532,
public right of access is subject to competing interests of         at *6 (W.D. Pa. Sept. 16, 2013) (quoting Publicker, 773
secrecy. Id. (citing    Leucadia, 998 F.2d at 167). “The            F.2d at 1071). “Good cause is established on a showing that
party seeking to seal any part of a judicial record bears the       disclosure will work a clearly defined and serious injury to
heavy burden of showing that ‘the material is the kind of           the party seeking closure.” Publicker, 773 F.2d at 1071. To
information that courts will protect’ and that ‘disclosure will     determine whether “good cause” exists to seal the judicial
                                                                    filing, the court may consider the following factors:
work a clearly defined and serious injury....’ ”    Miller v.
Indiana Hospital, 16 F.3d 549, 551 (3d Cir. 1994) (quoting             *4 1) whether disclosure will violate any privacy
Publicker, 773 F.2d at 1071). “Such an injury must be shown           interests;
with specificity.” Mine Safety, 73 F.Supp.3d at 560 (citing
Publicker, 733 F.3d at 1071). “ ‘Broad allegations of harm,           2) whether the information is being sought for a legitimate
bereft of specific examples or articulated reasoning, are             purpose or for an improper purpose;

insufficient.’ ” Id. (quoting  In re Cendant Corp., 260 F.3d          3) whether disclosure of the information will cause a party
183, 194 (3d Cir. 2001) ). “ ‘The burden is on the party who          embarrassment;
seeks to overcome the presumption of access to show that
                                                                      4) whether confidentiality is being sought over information
the interest in secrecy outweighs the presumption.’ ”          In
                                                                      important to public health and safety;
re Cendant Corp., 260 F.3d at 194 (quoting          Leucadia, 998
F.2d at 165).                                                         5) whether the sharing of information among litigants will
                                                                      promote fairness and efficiency;
A district court prior to sealing judicial records “must
                                                                      6) whether a party benefitting from the order of
satisfy certain procedural and substantive requirements.”
                                                                      confidentiality is a public entity or official; and
  Publicker, 733 F.2d at 1071. The Third Circuit Court of
Appeals has explained:                                                7) whether the case involves issues important to the public.




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
             Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 6 of 47
Black Bear Energy Services, Inc. v. Youngstown Pipe & Steel, LLC, Slip Copy (2019)


                                                                   869 F.2d 194, 199 (3d Cir. 1989) ). The Third Circuit Court
   Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d            of Appeals has commented: “Protective orders and orders of
Cir. 1995). Although the “good cause” factors refer to the         confidentiality are functionally similar, and require similar
interests of the party seeking the sealing of a document,          balancing between public and private concerns.”    Pansy v.
courts have considered whether a third party’s interests in        Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994).
sealing documents outweighs the public right of access to the
documents.      United States v. Smith, 776 F.2d 1104, 1105        The court in Mine Safety recognized, however, that
(3d Cir. 1985) (affirming the district court’s decision in a       “[m]eeting the good cause standard of Rule 26(c) cannot in
criminal case to deny the press access to a bill of particulars    itself provide the showing needed to seal the submission of
that implicated third parties who were not charged in the          judicial records to be utilized in a formal adjudication of
case); Onex Credit Partners, LLC v. Atrium 5 LTD., No.             central issues in a lawsuit.” Mine Safety, 73 F.Supp.3d at
CV 13-5629 (JMV), 2017 WL 4284490, at *3 (D.N.J. Sept.             563 (citing Carnegie Mellon Univ. v. Marvell Tech. Grp.,
27, 2017) (holding documents would be sealed because they          Ltd., No. CIV.A. 09-290, 2013 WL 1336204, at *4 (W.D. Pa.
divulged personal and private information of the plaintiff-        Mar. 29, 2013) ). Even if the parties agree (pursuant to an
employer’s employee who was not a party to the case).              “umbrella protective order”) 4 that material exchanged during
                                                                   discovery is confidential, the court must closely scrutinize the
The public right of access generally does not apply to the         materials filed in the case “to determine whether the public
conduction of discovery amongst the parties. Mine Safety, 73       right of access has been overcome in order ‘to protect the
F.Supp.3d at 558. The court in Mine Safety explained:              legitimate public interest in filed materials from overly broad
                                                                   and unjustifiable protective orders agreed to by the parties for
                                                                   their self-interests.’ ” Id. (quoting      Leucadia, 998 F.2d at
             [C]onducting discovery is not                         166). Thus, the burden on the party seeking to file under seal
             undertaken as part of the public                      a document in the course of adjudicatory proceedings (such
             component of civil adjudication                       as summary judgment proceedings) to which the presumption
             and the presumption does not                          of public access is applied is heavier than the burden on
             attach to discovery motions merely                    a party seeking a protective order during discovery under
             seeking shelter from overly aggressive                Federal Rule of Civil Procedure 26(c). Mine Safety, 73
             demands or to compel more                             F.Supp.3d at 562 (citing Carnegie Mellon Univ., 2013 WL
             adequate responses. Id. This historical               1336204, at *4 (“A higher standard and a heavier burden
             understanding is buttressed by the                    comes into play once the materials are submitted for an
             mechanisms embodied in Federal                        adjudication on the merits.”) ). Indeed, “meeting the standard
             Rules of Civil Procedure 5(d) and                     for sealing materials submitted as part of an adjudication on
             26(c) which provide normative rules                   the merits is well-above the ‘good cause’ standard required
             governing public access to discovery                  for a confidentiality order and to seal non-dispositive motions
             and a mechanism for a court to lift                   that are only incidental or ancillary to the court's resolution
             or modify a protective order that is                  of the parties' dispute.” Id. at 564 n.4 (citing Carnegie Mellon
             precluding a party from making public                 Univ., 2013 WL 1336204, at *2 n.4).
             unfiled discovery materials. Id. (citing
                Public Citizen v. Liggett Group,
                                                                   IV. Discussion
             Inc., 858 F.2d 775, 789–90 (1st Cir.
                                                                    *5 The MarkWest counterclaim defendants argue that
             1988), cert. denied, 488 U.S. 1030, 109
                                                                   because the court ordered the ethics report to be marked
             S.Ct. 838, 102 L.Ed.2d 970 (1989) ).
                                                                   “Attorneys' Eyes Only,” YPS was required to file under seal
                                                                   the ethics report as part of its summary judgment filings. The
                                                                   court’s ruling that the ethics report must be turned over subject
Id. A party seeking a protective order during discovery must
                                                                   to a confidentiality designation, however, is not tantamount to
also demonstrate that “good cause” exists for protection. Id. at
                                                                   a ruling that the MarkWest counterclaim defendants satisfied
562-63 (citing FED. R. CIV. P. 26(c);      Smith v. BIC Corp.,     their burden to overcome the presumption of the public right



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
             Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 7 of 47
Black Bear Energy Services, Inc. v. Youngstown Pipe & Steel, LLC, Slip Copy (2019)


of access to exhibits to motions for summary judgment. As            WL 4284490, at *3 (sealing various exhibits to a motion
YPS argues, it is for the court to decide whether the MarkWest       for summary judgment because, among other reasons, the
defendants satisfied their burden to show that the ethics report     documents implicated the privacy rights of individuals who
shall be filed under seal; indeed, the court must closely            were not parties to the litigation); United States v. Smith,
scrutinize [ 5 ] the ethics report “to determine whether the         985 F. Supp. 2d 506, 526 (S.D.N.Y. 2013) (recognizing
public right of access has been overcome.” Mine Safety, 73           in the criminal context that a third party may be unfairly
F.Supp.3d at 563.                                                    impugned by the public disclosure of a document setting forth
                                                                     “potentially out-of-context insinuations of wrongdoing” on
The MarkWest counterclaim defendants, as the parties                 the part of the third party, which is particularly troublesome
seeking to seal the ethics report, bear “the heavy burden            because the third party would not have the ability to clear his
of showing” that the ethics report contains the kind of              or her name at trial).
information that is entitled to protection and that its public
disclosure would cause a clearly defined and serious injury.          *6 Second, with respect to whether there is “good cause” for
                                                                     sealing the ethics report, a review of the relevant factors set
    Miller, 16 F.3d at 551; Onex, 2017 WL 4284490, at                forth by the court of appeals confirms that—even under the
*4 (considering the interests of the plaintiff-employer’s            heavier common law standard—good cause exists in this case
employee, who was not a party in the case, to decide the             to seal portions of the ethics report. The injury from the public
plaintiff-employer’s motion to seal); Teledyne Instruments,          disclosure of the ethics report suffered by Loosli may be
Inc. v. Cairns, No. 6:12-CV-854-ORL-28TB, 2013 WL                    serious and is clearly defined because the detailed allegations
5874584, at *2 (M.D. Fla. Oct. 31, 2013) (considering                in the ethics report attack his ethics, character, and business
whether the public disclosure of documents would cause a             tactics. The veracity of those statements is not necessarily
clearly defined injury to third parties). A review of the ethics     at issue in this case; rather, as noted, the relevant issue is
report shows that the MarkWest counterclaim defendants can           whether the MarkWest counterclaim defendants or YPS had
satisfy their burden. First, the ethics report is the kind of        notice of the allegations against Loosli. (ECF No. 187 ¶
information that courts will protect because its disclosure          6.) According to the information provided by the parties,
could subject Loosli, a third party to this litigation, to serious   the ethics report is a document internal to the operations
and particularized embarrassment and harm to his personal            of the MarkWest counterclaim defendants, which was not
and business reputation because of the detailed allegations          intended for public disclosure. The issues raised in the report
contained in the report about Loosli’s character and business        do not implicate public health, safety, or any other issues
practices.      Cipollone v. Liggett Grp., Inc., 785 F.2d 1108,      important to the public. It also does not appear from the
1121 (3d Cir. 1986) (“an applicant for a protective order            court’s cursory review of the relevant documents that the
whose chief concern is embarrassment must demonstrate                ethics report is a document that is material to the resolution of
that the embarrassment will be particularly serious”); United        the motions for summary judgment. Thus, sealing portions of
States v. Luchko, No. CRIM.A. 06-319, 2007 WL 1651139, at            the ethics report would not shield from the public the court’s
*8 (E.D. Pa. June 6, 2007) (finding the embarrassment-factor         reasoning in adjudicating the motion for partial summary
weighed “heavily in favor of a protective order” because             judgment. Smith, 776 F.2d at 1114 (explaining the relevant
“there is highly embarrassing information that is irrelevant         inquiry in the balance of interests is “whether there has
to the investigation and that relates to third parties”). The        historically been public access to this particular part of the
veracity of the allegations against Loosli, who is not a party       judicial process and whether access to that portion of the
to this case, is not at issue in summary judgment proceedings.       process will significantly enhance public understanding and
The issue raised by YPS is that the MarkWest counterclaim            appreciation of the judicial process or improve the process
defendants during their interactions with YPS were aware             itself”) (emphasis added). The court, therefore, concludes that
of the allegations against Loosli. Loosli on behalf of the           good cause exists to seal portions of the ethics report and
MarkWest counterclaim defendants was personally involved             concise statement of material facts.
with YPS, but YPS was not aware of those allegations. See
   Smith, 776 F.2d at 1105 (holding the privacy interests            The court, having determined that the interest in preventing
of co-conspirators outweighed the public right of access             serious embarrassment to a third party to the case, i.e.,
because the co-conspirators were not charged and, therefore,         Loosli, outweighs the presumptive public right of access,
could not prove their innocence at a trial); Onex, 2017              must also determine whether sealing the ethics report is


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
             Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 8 of 47
Black Bear Energy Services, Inc. v. Youngstown Pipe & Steel, LLC, Slip Copy (2019)


                                                                         reversed. This opinion, however, is not dispositive of whether
narrowly tailored to further that interest. The court concludes
                                                                         the ethics report is admissible at trial.
that the sealing the entirety of the ethics report is not
required to protect Loosli from serious embarrassment. Thus,
on or before March 27, 2019, the MarkWest counterclaim                   V. Conclusion
defendants must provide to YPS a line-by-line redacted copy              Based upon the foregoing, the emergency motion (ECF No.
the ethics report. Only the portions of the ethics report that are       188) will be granted in part and denied in part. The original
seriously embarrassing to Loosli shall be shielded from public           concise statement of material facts filed by YPS will be placed
view. YPS must redact paragraph 6 of the concise statement of            under seal. On or before March 29, 2019, YPS shall refile
material facts in accordance with the MarkWest counterclaim              with the court ECF No. 187 and its attachments with the
defendants' redaction of the ethics report.                              appropriate redactions to paragraph 6 of the concise statement
                                                                         of material facts and the ethics report.
The MarkWest counterclaim defendants are advised that if the
information contained in the ethics report is required to be
disclosed as part of the court’s summary judgment opinion,               All Citations
the decision to seal portions of the ethics report and YPS'
concise statement of material facts may be revisited and                 Slip Copy, 2019 WL 1296654




                                                             Footnotes


1       The “MarkWest counterclaims defendants” are: MarkWest Energy Partners, L.P., Ohio Gathering Company,
        L.L.C., MarkWest Energy Operating Company, L.L.C., MarkWest Utica EMG Condensate, L.L.C., MarkWest
        Utica EMG L.L.C., and MarkWest Liberty Midstream & Resources, L.L.C. (ECF No. 188 at 1.)
2       The ethics report in issue was previously conditionally sealed by the court.
3
        There also exists a First Amendment public right of access.        Publicker Indus., Inc. v. Cohen, 733 F.2d
        1059, 1067 (3d Cir. 1984). The court’s sealing discussion is focused upon the common law public right of
        access because no party or third party raised the issue whether its First Amendment public right of access
        has been violated in this case.
4       The parties' expectations that their submissions will be treated as confidential, however, may be considered
        by the court in determining whether the presumption of public access has been overcome. Mine Safety, 73
        F.Supp.3d at 563.
5       On May 2, 2016, when court ordered the production of the Loosli investigatory file, the court had not read
        the ethics report or been advised of its contents.


End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
        Case 3:17-cv-00101-RDM
Case 9:17-cv-80495-KAM  DocumentDocument 544-1
                                 647 Entered    Filed 10/09/20
                                             on FLSD            Page 9 of 47
                                                       Docket 06/09/2020  Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                    CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN

   CONSUMER FINANCIAL PROTECTION
   BUREAU, et al.,

               Plaintiff,

         v.

   OCWEN FINANCIAL CORPORATION,
   OCWEN MORTGAGE SERVICING, INC.,
   and OCWEN LOAN SERVICING, LLC,

               Defendants.


                     CASE NO. 9:17-CV-80496-MARRA/MATTHEWMAN

   OFFICE OF THE ATTORNEY GENERAL,
   THE STATE OF FLORIDA,
   Department of Legal Affairs,

   and

   OFFICE OF FINANCIAL REGULATION,
   THE STATE OF FLORIDA,
   Division of Consumer Finance,

               Plaintiffs,

         v.

   OCWEN FINANCIAL CORPORATION, et al.,

               Defendants.


   ORDER DENYING DEFENDANTS’ UNOPPOSED MOTION TO SEAL MOTIONS TO
   EXCLUDE TESTIMONY OF PLAINTIFFS’ EXPERTS DANIEL MCFADDEN, JOHN
                   SEARSON, AND LAWRENCE POWELL

         THIS CAUSE is before the Court upon Defendants OCWEN FINANCIAL

   CORPORATION, OCWEN MORTGAGE SERVICING, INC., OCWEN LOAN SERVICING,
        Case 3:17-cv-00101-RDM
Case 9:17-cv-80495-KAM   DocumentDocument 544-1on Filed
                                  647 Entered     FLSD10/09/20  Page 10 of Page
                                                        Docket 06/09/2020  47 2 of 5




  LLC, and PHH MORTGAGE CORPORATION (“Ocwen” or “Defendants”)’s Unopposed Motion

  to Seal Motions to Exclude Testimony of Plaintiffs’ Experts Daniel McFadden, John Searson, and

  Lawrence Powell (“Motion to Seal”) [DE 636]. The Court has reviewed the Motion to Seal and

  is otherwise fully advised in the premises.

          “The common-law right of access to judicial proceedings, an essential component of our

  system of justice, is instrumental in securing the integrity of the process.” Chicago Tribune Co. v.

  Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001). “Material filed in connection

  with any substantive pretrial motion, unrelated to discovery, is subject to the common law right of

  access.” Romero v. Drummond Co., 480 F.3d 1234, 1245 (11th Cir. 2007). This concept applies

  regardless of whether the motion is dispositive; “[a] motion that is ‘presented to the court to invoke

  its powers or affect its decisions,’ whether or not characterized as dispositive, is subject to the

  public right of access.” Id. at 1246 (quoting United States v. Amodeo, 71 F.3d 1044, 1050 (2d

  Cir. 1995)). This principle is also enshrined in the Local Rules for the Southern District of Florida;

  “[u]nless otherwise provided by law, Court rule, or Court order, proceedings in the United States

  District Court are public and Court filings are matters of public record.” S.D. Fla. L.R. 5.4(a).

          The time has now come when the Court will have to make rulings on the merits of the case.

  In rendering any rulings on the merits of the case—either in granting or denying summary

  judgment, or in making rulings at trials—the Court is not inclined to keep evidence used in support

  of its rulings under seal.

          Furthermore, the Court notes that the initial Stipulated Protective Order [DE 51] provided

  that “[t]he Parties acknowledge that this Order does not confer blanket protections on all

  disclosures or responses to discovery and that the protection it affords from public disclosure and

  use extends only to the limited information or items that are entitled to confidential treatment under




                                                    2
        Case 3:17-cv-00101-RDM
Case 9:17-cv-80495-KAM   DocumentDocument 544-1on Filed
                                  647 Entered     FLSD10/09/20  Page 11 of Page
                                                        Docket 06/09/2020  47 3 of 5




  the terms of this Order. This Order does not automatically authorize the filing under seal of

  material designated under this Order.” [DE 51 at 1-2]. Additionally, the Stipulated Protective

  Order stated: “[t]he fact that a Party or Non-party has designated a document or other material as

  CONFIDENTIAL under this Order is insufficient by itself to justify filing under seal. If a Party's

  request to file Protected Material under seal is denied by the court, then the Receiving Party may

  file the information in the public record unless otherwise instructed by the court.” [Id. at 14].

         Accordingly, Defendants are advised to inform the Court which of the information covered

  by the instant Motion to Seal Motions to Exclude Testimony of Plaintiffs’ Experts Daniel

  McFadden, John Searson, and Lawrence Powell has already been made subject to a protective

  order, which is new, and to justify why any information upon which the Court is asked to rely in

  making rulings on the merits of the cases should remain protected.

         “The common law right of access may be overcome by a showing of good cause, which

  requires ‘balanc[ing] the asserted right of access against the other party's interest in keeping the

  information confidential.’” Romero, 480 F.3d at 1246 (quoting Chicago Tribune, 263 F.3d at

  1309). In the balancing test, the Court is to consider “whether allowing access would impair court

  functions or harm legitimate privacy interests, the degree of and likelihood of injury if made public,

  the reliability of the information, whether there will be an opportunity to respond to the

  information, whether the information concerns public officials or public concerns, and the

  availability of a less onerous alternative to sealing the documents.” Id.

         Defendants’ Motion provided no real basis for the Court to conduct that balancing test or

  articulate why the Motion to Seal should be properly granted. See id. at 1248 (cautioning district

  courts from basing protective orders on “conclusory and speculative” rationales). Defendants’

  Motion merely states “[t]he Expert Motions contain references to and summaries of confidential




                                                    3
        Case 3:17-cv-00101-RDM
Case 9:17-cv-80495-KAM   DocumentDocument 544-1on Filed
                                  647 Entered     FLSD10/09/20  Page 12 of Page
                                                        Docket 06/09/2020  47 4 of 5




  information covered by the Protective Orders in this action, including discovery materials marked

  confidential pursuant to the Protective Orders in this matter. See DE 51,” and “[t]he exhibits

  attached to the Expert Motions have been designated confidential.” As explained above, the

  designation of “confidential” by a party is “insufficient by itself to justify filing under seal” and is

  still subject to Court review. [DE 51 at 14].

          Finally, the Court questions whether the Parties expect the Court to grant or deny summary

  judgment motions bases on evidence which is hidden from public disclosure. Do the Parties expect

  that in conducting a trial, the Court will close part of the trial for certain testimony, and do the

  Parties expect the Court in making findings of fact after a trial to cite to and rely upon evidence

  that is protected from disclosure and is shielded from members of the public, who will not be able

  to review that material and assess the correctness of the Court’s rulings? The Parties are on notice

  that it will require an extraordinary showing for that to occur.

          Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

          1.      Defendants’ Motion to Seal [DE 636] is DENIED WITHOUT PREJUDICE.

          2.      The Parties are to address whether the material sought to be placed under seal is

  already under seal, and if it is intended that the Court rely upon that evidence to rule on the merits

  of this case, why it should remain under seal. The Parties shall also address whether they expect

  the Court to make substantive rulings on the merits of this case based on evidence shielded from

  public review, and whether they expect the Court to close part of the trial for certain testimony. If

  the questions to these questions are no, then the Parties should explain why any of the material




                                                     4
        Case 3:17-cv-00101-RDM
Case 9:17-cv-80495-KAM   DocumentDocument 544-1on Filed
                                  647 Entered     FLSD10/09/20  Page 13 of Page
                                                        Docket 06/09/2020  47 5 of 5




  submitted in support of or in opposition to the summary judgment should be placed under seal.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 9th day of June, 2020.




                                                            KENNETH A. MARRA
                                                            United States District Judge


  Copies to:
  All counsel of record.




                                                 5
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 14 of 47
Cutsforth, Inc. v. Lemm Liquidating Company, LLC, Slip Copy (2020)


                                                                  Response, should remain under seal or redacted. Specifically,
                                                                  Plaintiff states that these materials relate to its confidential
                  2020 WL 772442
                                                                  financial or customer information, such as costs, pricing,
   Only the Westlaw citation is currently available.
                                                                  revenues, and profitability related to one of its products.
   United States District Court, W.D. Pennsylvania.
                                                                  Response at 2. Plaintiff argues that “public disclosure of this
             CUTSFORTH, INC., Plaintiff,                          information would cause substantial harm to [its] competitive
                           v.                                     position in the marketplace, including harm to its negotiating
           LEMM LIQUIDATING COMPANY,                              position with customers and its positioning with respect to
                                                                  competitors.” Id. According to Plaintiff, this harm can rebut
               LLC, et al., Defendants.
                                                                  the presumption of public access to judicial materials and
                   Civil Action No. 17-1025                       the First Amendment right of access to civil trial materials,
                               |                                  discussed in Avandia. Id.
                     Signed 02/18/2020

Attorneys and Law Firms                                              II. Applicable Standards
                                                                  Based on Avandia, this Court must articulate “compelling,
Conrad Gosen, Pro Hac Vice, Michael E. Florey, Robert P.          countervailing interests to be protected” and “make specific
Courtney, Jr., Pro Hac Vice, Veena V. Tripathi, Pro Hac Vice,     findings on the record concerning the effects of disclosure”
Joseph A. Herriges, Mathias W. Samuel, Pro Hac Vice, Fish         and “provide an opportunity for interested third parties to be
& Richardson P.C., Ann E. Motl, Maslon LLP, Minneapolis,          heard” in order to overcome the common law right of access.
MN, Amber L. Reiner Skovdal, Henry M. Sneath, Houston
                                                                     924 F.3d at 672-73 (internal quotations and citations
Harbaugh, P.C., Pittsburgh, PA, for Plaintiff.
                                                                  omitted). Further, while the Third Circuit in Avandia declined
Alan L. Barry, Pro Hac Vice, Benjamin Weed, Pro Hac Vice,         to extend the First Amendment right of public access to
Devon C. Beane, Pro Hac Vice, Jason Alexander Engel,              summary judgment records when the common law right of
Pro Hac Vice, Gina A. Jenero, Pro Hac Vice, K&L Gates             access is sufficient, it noted that if a district court determined
LLP, Chicago, IL, Barry J. Coyne, Bryan P. Clark, Cecilia         that any documents should remain sealed under the right of
R. Dickson, Frederick H. Colen, Kent E. Baldauf, Jr., The         public access, that court must then consider whether the First
Webb Law Firm, Christopher M. Verdini, K&L Gates LLP,             Amendment right attaches.        Id. at 673, 680.
Pittsburgh, PA, for Defendants.
                                                                  Neither party disputes that the documents in question
                                                                  constitute judicial records and are subject to the common law
                MEMORANDUM ORDER                                  of access. In determining whether the First Amendment right
                                                                  attaches, a court must use a two-prong test:
Cathy Bissoon, United States District Judge
                                                                    (1) whether the place and process have historically been
  I. Background                                                     open to the press; and
 *1 On November 16, 2019, this Court issued an Order to
Show Cause (Doc. 593) to the Parties to show cause as to            (2) whether public access plays a significant positive role
why materials previously sealed or redacted in this matter          in the functioning of the particular process in question.
should not be unsealed or un-redacted pursuant to the Third
                                                                  Id. at 673 (internal quotations and citations omitted).
Circuit’s ruling in In re Avandia Marketing Sales Practices       The Court agrees with Plaintiff’s briefing that the First
& Products Liability Litigation, 924 F.3d 662, 670-73 (3d. Cir.   Amendment right attaches here, and that the redactions it
2019). The Parties filed a Joint Response to Order to Show        requests must also survive the First Amendment right of
Cause (Doc. 596, “Response”) on December 13, 2019.                public access, if the Court finds that the redactions must be
                                                                  protected from the common law right of access.
In the Response, Defendants state that there is no longer a
need for any materials filed under seal or redacted to remain     The Court finds that Plaintiff’s requests for redactions are
under seal or remain redacted. Plaintiff, however, argues         compelling enough to overcome the common law right of
that certain materials, identified in Exhibit A attached to the


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 15 of 47
Cutsforth, Inc. v. Lemm Liquidating Company, LLC, Slip Copy (2020)



public access. 1 Plaintiff has asked for specific data related       subject to the insertion of two sentences to a portion of the
to product pricing (such as price differentials, average selling     recommendation unrelated to sealing). As in Cole’s Wexford,
price and discounts), profit margins, costs of manufacturing,        the Court finds here that disclosure of Plaintiff’s customer’s
number of units sold and customer lists to be redacted, as           list would “materially harm [its] competitive position in
such information is not disclosed to the public by Plaintiff,        the marketplace” by providing its competitors with a list
and disclosure of these specific pieces of information               “to compete with or to contact for potential competition.”
would materially harm Plaintiff’s negotiating position in            Response at Ex. A, p. 12.
the marketplace. This, the Court finds, is a “compelling,
                                                                     The Court next addresses Plaintiff’s redaction request as to
countervailing interest[ ] to be protected.”   Avandia, 924          information related to the pricing of its product, which include
F.3d at 672. As the Court has found that Plaintiff’s requests        the following: the price differential between its product and
for redactions meets the standard to remain sealed under the         Defendant’s product, the average selling price of its product,
common law right of access, the Court must now determine             pricing discounts on the product, cost of manufacturing the
whether the information should remain sealed under the First         product, other revenue or profit information on the product
Amendment right of access.
                                                                     and number of sales of the product. 2 The Court again
                                                                     finds the analysis in Cole’s Wexford informative. There, the
 *2 When the First Amendment right attaches, “[a]ny
                                                                     Special Master found that data such as claims data constituted
restriction on the right of public access is evaluated under
strict scrutiny” and a party may only rebut the presumption          trade secrets. 3 Claims data, in that context, meant details
in favor of access by “demonstrat[ing] an overriding interest        about pricing and rates for services for each of one of the
[in excluding the public] based on findings that closure is          party’s payors.      Cole’s Wexford, 2019 WL 7606242, at
essential to preserve higher values and is narrowly tailored         *26. The party requesting sealing noted that it used this data
to serve that interest.” Id. The party seeking to seal the           in negotiations in contracts and that it would be “severely
information, in this case Plaintiff, “bears the burden of            prejudice[d]” if the information were made publicly available,
showing that the material is the kind of information that courts     as its competitors could use that data to “extract a better deal
will protect and that there is good cause for the order to issue.”   and increased rates from payors” and also that its insurance
   Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d          company payors could use that information to negotiate lower
Cir. 1984).                                                          rates in their contracts. Id. The Special Master also found
                                                                     that negotiated reimbursement rates are highly negotiated
In this Circuit, “an interest in safeguarding a trade secret         and confidential and are individualized from customer to
                                                                     customer, making them the type of confidential commercial
may overcome a presumption of openness.”            Publicker,
                                                                     information that courts protect. Id. at 26-28. As a result,
733 F.2d at 1073. While Plaintiff does not characterize the
                                                                     disclosure of these rates would cause serious injury, inflicting
information that it seeks to redact as trade secrets, that does
                                                                     a significant threat to each company’s negotiating abilities.
not limit the Court’s ability to consider whether that may
be the appropriate method by which to analyze Plaintiff’s
                                                                      *3 Similarly, Plaintiff argues that it does not public disclose
information.
                                                                     pricing information on its product, and that it sells its product
                                                                     at different rates to different customers and customer groups.
The Court finds the reasoning in another case in this District
                                                                     See, e.g., Response at Ex. A, p. 6. Further, disclosure of
cited by Plaintiff to be informative in determining what
                                                                     the number of units sold or the price differential between
constitutes a trade secret or may overcome the presumption
                                                                     Plaintiff’s product and Defendant’s product would enable
of the First Amendment right of access. In Cole’s Wexford
                                                                     competitors to discover the average price sold. Id. at 7, 9.
Hotel, Inc. v. Highmark, Inc., the Special Master found
                                                                     Plaintiff argues that disclosure of this information would harm
that disclosure of a party’s customer lists would cause the
                                                                     its negotiating position in the marketplace with its customers
company to suffer “irreparable harm” sufficient to override
                                                                     and also give its competitors an advantage when seeking
any compelling public interest in the materials.      2019           to sell their products to Plaintiff’s customers. Id. Plaintiff
WL 7606242, at *25 (W.D. Pa. Dec. 19, 2019) adopted                  also argues that it does not publicly disclose information
by and modified by 2020 WL 337522 (W.D. Pa. Jan. 21,                 about manufacturing costs, as that would provide competitors
2020) (adopting the Special Master’s recommendation in full,         insight into its profit margins, which would again harm



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 16 of 47
Cutsforth, Inc. v. Lemm Liquidating Company, LLC, Slip Copy (2020)


Plaintiff’s negotiating position in the market and provide its
competitors with an unfair advantage. Id. at 10-11.

The Court finds that this information derives independent
economic value from not being generally known by others
who can obtain economic value from its disclosure, and is
subject to efforts that are reasonable under the circumstances
to maintain its secrecy. Plaintiff has shown that this
information is the type of information that courts seek to
protect, demonstrated its overriding interest in excluding the
public from this information because of the potential harm
it may suffer and narrowly tailored its objections by seeking
only to redact or seal the specific information that would
cause the harm. As the Court has found that the requested
redactions constitute confidential information that courts seek
to protect, such as trade secrets, they may be safeguarded
against the First Amendment right of access.


  III. Specific Findings
 *4 The Court makes an individualized analysis of each
proposed redaction or seal request as follows:




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.   3
          Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 17 of 47
Cutsforth, Inc. v. Lemm Liquidating Company, LLC, Slip Copy (2020)




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.   4
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 18 of 47
Cutsforth, Inc. v. Lemm Liquidating Company, LLC, Slip Copy (2020)


                                                                       previously filed under seal or with redactions will no longer
   IV. Order
                                                                       be sealed or redacted.
 *5 The Court finds that Plaintiff has shown good cause as
to why the proposed redactions should remain under seal.
                                                                       IT IS SO ORDERED.
Plaintiff shall file redacted versions of the relevant documents
pursuant to the Court’s findings by February 25, 2020.
Consistent with the foregoing, all of Defendants’ materials            All Citations

                                                                       Slip Copy, 2020 WL 772442




                                                           Footnotes


1      The Court makes its specific findings in the chart that follows in Section III of this Order.
2      The Court notes that, after careful review of each of Plaintiff’s proposed redactions, that the type of information
       requested can be categorized in this way and thus can receive the same type of analysis, although the actual
       numbers may differ. As noted in Footnote 1, this is detailed in the attached chart.
3      Pennsylvania Uniform Trade Secrets Act, 12 Pa. C.S.A. §§ 5302 defines trade secrets as:
         Information, including a formula, drawing, pattern, compilation including a customer list, program, device,
         method, technique or process that:
            (1) Derives independent economic value, actual or potential, from not being generally known to, and not
              being readily ascertainable by proper means by, other persons who can obtain economic value from
              its disclosure or use.
            (2) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 19 of 47
Ebert v. C.R. Bard, Inc., Slip Copy (2020)




                   2020 WL 429771                                                               I
    Only the Westlaw citation is currently available.
    United States District Court, E.D. Pennsylvania.             Ebert alleges she received a defective Bard G2 inferior
                                                                 vena cava filter, which is a medical device used to prevent
               Melissa EBERT, Plaintiff,                         pulmonary embolisms. (Pl.’s Resp. Opp'n Mot. Summ. J. 1–2,
                         v.                                      ECF No. 133.) According to Ebert, her Bard G2 filter caused
          C.R. BARD, INC., et al., Defendants.                   life-threatening complications after the device failed and a
                                                                 fractured strut migrated into her pulmonary artery. (Id.)
               CIVIL ACTION NO. 12-01253
                             |                                   Ebert attached to her response to Bard’s summary judgment
                    Filed 01/28/2020                             motion three expert reports written by Dr. Robert Ritchie
                                                                 (Ex. R, ECF No. 133-18), Dr. Robert McKeeking (ECF No.
Attorneys and Law Firms
                                                                 133-19, Ex. S), and William Hyman (ECF No. 133-20, Ex. T).
Benny C. Martin, Martin Baughman PLLC, Dallas, TX,               The reports quote and refer to various Bard documents, all of
Joshua M. Mankoff, Lopez McHugh LLP, Philadelphia, PA,           which have been produced in discovery subject to the parties’
Michael S. Katz, Lopez McHugh LLP, Moorestown, NJ, for           Amended Agreed Protective Order. (ECF No. 47.) Bard now
Plaintiff.                                                       seeks to seal the reports, arguing that they contain proprietary
                                                                 and confidential information that, if made public, would cause
Matthew B. Lerner, Andrew J. Rosenzweig, Richard B.              Defendants “real and tangible harm” due to the documents’
North, Jr., Taylor Tapley Daly, Nelson Mullins Riley &           economic value to competitors in the medical device industry.
Scarborough, LLP, Atlanta, GA, Andrew J. Trevelise, O'Brien      (Defs.’ Mot. to Seal (“Defs.’ Mot”) 2, ECF No. 140.)
Law Firm, Debra Djupman Warring, Blank Rome LLP,
William J. McDonough, Reed Smith LLP, Philadelphia, PA,
Jane T. Davis, Nelson Mullins Riley & Scarborough Chtd,
                                                                                                II
Charleston, SC, Matthew E. Brown, Nelson Mullins Riley &
Scarborough LLP, Boston, MA, for Defendant C.R. Bard, Inc.       The Third Circuit Court of Appeals on numerous occasions
                                                                 has affirmed the public’s right to “inspect and copy public
Richard B. North, Jr., Andrew J. Rosenzweig, Nelson Mullins
                                                                 records and documents, including judicial records and
Riley & Scarborough LLP, Atlanta, GA, Andrew J. Trevelise,
O'Brien Law Firm, Debra Djupman Warring, Blank Rome              documents.” 1      United States v. Criden, 648 F.2d 814, 819
LLP, William J. McDonough, Reed Smith LLP, Philadelphia,         (3d Cir. 1981) (quoting    Nixon v. Warner Commc'ns, Inc.,
PA, Matthew E. Brown, Nelson Mullins Riley & Scarborough         435 U.S. 589, 597 (1978)). Whether the common law right of
LLP, Boston, MA, for Defendant Bard Peripheral Vascular          access applies depends on whether the document is a judicial
Inc.                                                             record—i.e., whether it “has been filed with the court ...
                                                                 or otherwise somehow incorporated into a district court’s
                                                                 adjudicatory proceedings.”    In re Cendant Corp., 260 F.3d
                    MEMORANDUM
                                                                 183, 192 (3d Cir. 2001). Summary judgment proceedings are
PAPPERT, J.                                                      no exception and documents filed in connection with motions
                                                                 for summary judgment, such as the expert reports at issue
 *1 Defendants C.R. Bard, Inc. and Bard Peripheral Vascular
                                                                 here, are judicial records. In re Avandia Marketing, Sales
Inc. (collectively “Bard”) filed a Motion to Seal three expert
                                                                 Practices & Prods. Liab. Litig., 924 F.3d 662, 672 (3d Cir.
reports. (ECF No. 140). The reports are attached to Plaintiff
                                                                 2019).
Melissa Ebert’s Response in Opposition to Defendants’
Motion for Summary Judgment. (ECF No. 133.) Bard asserts
                                                                 A party wishing to rebut this strong presumption of public
that the reports contain confidential business information,
                                                                 access has the burden “to show that the interest in secrecy
and Ebert does not oppose the Motion. The Court grants the
Motion in part for the reasons that follow.                      outweighs the presumption.”      Bank of Am. Nat. Trust &
                                                                 Sav. Ass'n v. Hotel Rittenhouse Assocs., 800 F.2d 339, 343


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 20 of 47
Ebert v. C.R. Bard, Inc., Slip Copy (2020)


(3d Cir. 1986). In doing so, the movant must show “that the      the Ritchie Report, including sections titled “Bard’s Analysis
material is the kind of information that courts will protect     of Filter Failures Prior to 2006” and “Pre-Market Mechanical
and that disclosure will work a clearly defined and serious      Testing by Bard,” cite and discuss Bard’s internal documents
                                                                 concerning filter studies that reveal confidential and sensitive
injury to the party seeking closure.”     In re Avandia, 924
                                                                 business information. See (id. at 12–15.)
F.3d at 672 (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551
(3d. Cir. 1994)). Documents containing trade secrets or other    The second report authored by McMeeking similarly analyzes
confidential business information may be protected from          the IVC filters and offers a conclusion in favor of Ebert’s
disclosure. See     Republic of Philippines v. Westinghouse      claim. See generally (Ex. S). The McMeeking Report by
Elec. Corp., 949 F.2d 653, 663 (3d Cir. 1991) (“The potential    and large discusses the author’s linear elastic analyses of
effects of the disclosure of business information that might     the IVC filter arms, which involves pages of mathematical
harm the litigant’s competitive standing may in some cases       analysis without reference to any Bard documents. See (id.
meet the burden of [keeping] the judicial record under seal.”)   at 26–49). Some of the report, however, quotes and refers to
(internal quotation marks omitted).                              Bard’s research methods and filter testing, which the Court
                                                                 recognizes to be confidential business information. See (id. at
 *2 The Court must articulate compelling and countervailing      17–26).
interests to be protected, make specific findings on the
record concerning the effects of disclosure and provide an       Finally, the Hyman Report focuses on the FDA’s regulatory
                                                                 approval processes for the design, manufacturing and post-
opportunity for third parties to be heard.    In re Avandia,     market phases of medical devices. See generally (Ex. T).
924 F.3d at 672–73 (citing        In re Cendant Corp., 260       Although much of the report involves detailed discussion
F.3d at 194). Careful factfinding is required to overcome the    about FDA compliance procedures, (see id. at 8–12), Hyman
strong presumption, and “broad allegations of harm, bereft of    does cite and refer to Bard’s internal documents related to
specific examples or articulated reasoning, are insufficient.”   filter testing and adverse effects (id. at 13–14), as well as
                                                                 internal corporate policies involving risk matrix analyses (id.
   In re Cendant Corp., 260 F.3d at 194. The Court must
                                                                 at 16–18).
conduct a “document-by-document review” of the contents of
the materials sought to be sealed.   In re Avandia, 924 F.3d     Bard has also shown that serious injury will result if the
at 673.                                                          information is disclosed, such that the interest in secrecy
                                                                 outweighs the strong presumption of public access. See
                                                                    In re Avandia, 924 F.3d at 672. Bard argues that
                             III                                 making the expert reports public would be “particularly
                                                                 harmful” because it “would give an unfair economic
Bard argues that the Ritchie, McMeeking and Hyman Reports        advantage to ... competitors.” (Defs.’ Mot. 4). Bard also
contain propriety and confidential business information, such    explains that in the course of developing medical devices,
that their release would cause severe prejudice and injury.      it has expended “substantial sums of money” and years’
See (Defs.’ Mot. 2.) The Court agrees, finding that Bard has     worth of testing, development and research. (Id. at 5.)
overcome the strong presumption of public access.                The information contained in the expert reports would be
                                                                 valuable to competitors, and the risk of economic harm
The three expert reports contain confidential business           to Bard is acute given the highly competitive nature of
information, which is “the kind of information that courts       the medical device industry. See (id. at 5–6). Indeed,
will protect.”      In re Avandia, 924 F.3d at 672; see          the Third Circuit has expressly recognized that “courts
                                                                 may deny access to judicial records ... where they are
   Westinghouse, 949 F.2d at 663. The Ritchie Report
                                                                 sources of business information that might harm a litigant’s
begins by summarizing the history and development of the
IVC filter, discussing the author’s research and offering        competitive standing.”       Westinghouse, 949 F.2d at 662
conclusions for why the filter failed. (Ex. R, at 4–12; 15–      (quoting     Littlejohn v. BIC Corp., 851 F.2d 673, 678 (3d
34.) None of that preliminary information references Bard’s      Cir. 1988)).
confidential business information. However, later portions of



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 21 of 47
Ebert v. C.R. Bard, Inc., Slip Copy (2020)



 *3 Although Bard asks for the entirety of the expert reports
                                                                      An appropriate Order follows.
to be sealed, a less restrictive alternative is available. The
Court will instead only permit to be redacted those pages of
the expert reports that Bard expressly identified as containing       All Citations
confidential business information in its Motion. (Defs.’ Mot.
2.)                                                                   Slip Copy, 2020 WL 429771




                                                          Footnotes


1      Although Bard filed the Motion to Seal pursuant to Federal Rule of Civil Procedure 26(c)(1)(G), the Third
       Circuit has explained that courts should instead apply the common law’s presumptive right of public access
       when parties seek to seal judicial records. See   In re Avandia Marketing, Sales Practices & Prods. Liab.
       Litig., 924 F.3d 662, 672 (3d Cir. 2019) (“Analytically distinct from the District Court’s ability to protect
       discovery materials under Rule 26(c), the common law presumes that the public has a right of access to
       judicial materials.”).


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 22 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


                                                                   This proceeding was brought by the Applicant Storag Etzel
                                                                   GmbH pursuant to 28 U.S.C. § 1782, seeking to obtain
                 2020 WL 2949742
                                                                   discovery from Baker Hughes, a GE Company, LLC. Section
    Only the Westlaw citation is currently available.
                                                                   1782 is a federal statute empowering federal district courts
      United States District Court, D. Delaware.
                                                                   to order discovery for use in foreign proceedings, granting
      IN RE: APPLICATION OF STORAG ETZEL                           district courts the discretion to order “testimony or statement
       GMBH FOR AN ORDER, PURSUANT TO                              or to produce a document or other thing for use in a
      28 U.S.C. § 1782, TO OBTAIN DISCOVERY                        proceeding in a foreign or international tribunal.” Id. §
                                                                   1782(a).
       FOR USE IN A FOREIGN PROCEEDING

               Misc. C.A. No. 19-mc-209-CFC                        Storag is in the business of developing, operating,
                              |                                    maintaining, and marketing underground gas storage caverns
                     Filed 03/25/2020                              for the storage of natural gas. Baker Hughes, a Delaware
                                                                   limited liability company, provided equipment to Storag to be
Attorneys and Law Firms                                            used in the operation of Storag’s natural gas storage facilities.
                                                                   Storag claimed the equipment was defective. This led to
Andrew Zeve, Pro Hac Vice, Rebecca Lyn Butcher, Matthew
                                                                   two successive arbitration actions in Germany, conducted
Robert Pierce, Landis Rath & Cobb LLP, Anne Shea Gaza,
                                                                   under the auspices of the German Arbitration Institute, the
Robert M. Vrana, Samantha G. Wilson, Anne Shea Gaza,
                                                                   English-language translation for “Deutsche Institution für
Young, Conaway, Stargatt & Taylor LLP, Wilmington, DE,
                                                                   Schiedsgerichstbarkeit,” or “DIS.”
for In re: Application of Storag Etzel GmbH for an Order,
Pursuant to 28 U.S.C. § 1782, to Obtain Discovery for Use in
                                                                   The first German arbitration ended with an award of
a Foreign Proceeding.
                                                                   declaratory relief for Storag against Baker Hughes, to
                                                                   compensate Storag for all damages arising from the allegedly
                                                                   defective equipment. Storag and Baker Hughes, however,
         REPORT AND RECOMMENDATION                                 subsequently disputed the obligations of Baker Hughes under
                                                                   the first German arbitration, leading to a second arbitration
Rodney A. Smolla, Special Master
                                                                   before DIS, pending at the time Storag filed its § 1782
 *1 The District Court assigned this matter to the Special         application in this Court.
Master in a Memorandum Order entered on January 23, 2020.
(D.I. 40). The Special Master was appointed to address a           Storag asserts in its § 1782 application that discovery against
pending unopposed motion for leave to file a Sur-Reply Brief       Baker Hughes is warranted because Baker Hughes allegedly
under seal (D.I. 38), to address the propriety of redactions in    possesses documents and information highly relevant to
various submissions filed by both parties under prior similar      the pending German arbitration proceedings. Baker Hughes
unopposed motions to file under seal (D.I. 22, 23, 24, 36, and     vigorously contests the application for § 1782 relief,
37), and to address any future filings submitted by either party   interposing various legal and factual arguments.

accompanied by motions to file under seal. 1
                                                                    *2 Among the legal issues central to the dispute regarding
                                                                   the appropriateness of providing Storag relief under § 1782
The District Court’s order broadly instructed the Special
                                                                   is the threshold question of whether a private foreign arbitral
Master to determine whether the redacted filings comply with
                                                                   forum such as DIS qualifies as a “foreign or international
the legal principles that govern the sealing of documents filed
                                                                   tribunal” within the meaning of § 1782(a). There is some
in federal judicial proceedings as established by the Supreme
                                                                   division among decisions nationwide as to whether such
Court of the United States and the United States Court of
                                                                   proceedings do or do not fall within the statutory term
Appeals for the Third Circuit. Memorandum Order (D.I. 40,
                                                                   “foreign or international tribunal,” particularly as interpreted
at 4).
                                                                   by the Supreme Court’s seminal decision applying § 1782,
                                                                      Intel Corporation v. Advanced Micro Devices, Inc., 542

                       I. Background                               U.S. 241 (2004). Compare          In re Application to Obtain



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 23 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


Discovery for Use in Foreign Proceedings, 939 F.3d 710,
726 (6th Cir. 2019) (A foreign commercial arbitration panel
conducted by the Dubai International Financial Centre-                         Unless the parties agree otherwise, the
London Court of International Arbitration was a “foreign                       parties and their outside counsel, the
or international tribunal” within the coverage of § 1782);                     arbitrators, the DIS employees, and
with Republic of Kazakhstan v. Biedermann International,                       any other persons associated with the
168 F.3d 880, 883 (5th Cir. 1999) (Private international                       DIS who are involved in the arbitration
arbitrations do not fall within the compass of § 1782); and                    shall not disclose to anyone any
                                                                               information concerning the arbitration,
    National Broadcasting Co., Inc. v. Bear Stearns & Co.,                     including in particular the existence
Inc., 165 F.3d 184 (2d Cir. 1999) (A commercial arbitration                    of the arbitration, the names of the
conducted in Mexico under the auspices of the International                    parties, the nature of the claims, the
Chamber of Commerce, a private organization headquartered                      names of any witnesses or experts, any
in France, was not a “proceeding in a foreign or international                 procedural orders or awards, and any
tribunal” within the meaning of § 1782).                                       evidence that is not publicly available.

Within this United States District Court, Judge Richard G.
Andrews issued a recent decision noting the split of authority
                                                                  (D.I. 1, at 3), quoting 2018 DIS Arbitration Rules, Art. 44.1
and holding that a private arbitral tribunal does not qualify.
                                                                  (March 1, 2018), available at http://www.disarb.org/upload/
    In re Application of Ewe Gasspeicher GmbH, No. CV 19-         rules/2018-DIS-Arbitration-Rules.pdf.
MC-109-RGA, 2020 WL 1272612, at *2 (D. Del. Mar. 17,
2020) (“While there are reasonable arguments on both sides        Storag argued that it was “compelled ... to maintain
of the debate, I hold that a private commercial arbitration is    confidentiality over information that will necessarily be
not a ‘tribunal’ within the meaning of § 1782.”).                 contained in the Application and associated documents.” (D.I.
                                                                  1, at 3). Storag thus sought leave to file its documents
Storag and Baker Hughes have submitted extensive briefing         “under seal to ensure it maintains the confidentiality of
and supporting declarations and exhibits to the District Court    the information protected by Article 44.1 of the DIS Rules
advancing their conflicting positions on the merits of Storag’s   to the extent reasonably possible.” Id. To reinforce its
§ 1782 application. From the initial commencement of the          submission, Storag noted that “[u]nder German law, potential
Application of Storag, through the ultimate appointment of a      consequences of proven breaches of such confidentiality
Special Master by the District Court, both Storag and Baker       obligations can include contractual or tortious damages
Hughes have expansively sought to present their legal and         claims, as well as fines for breaches of statutory obligations.”
factual submissions under seal.                                   Id. at n. 3.

The very first document filed on the docket in this matter,        *3 Storag’s initial motion to file under seal asserted
for example, was Applicant Storag’s “Motion for Leave             that its submissions to the District Court do not in
to File Under Seal,” which was filed on August 29,                themselves breach the confidentiality conditions imposed
2019. Subsequent substantive filings by both Storag and           by the German DIS arbitral rules, citing an exception that
Baker Hughes have been similarly accompanied by motions           permits disclosure to a court or to the parties of a legal
that sought permission to submit the filings under seal.          dispute to enforce a party’s rights. Id. at n. 2. (“German law
Effectively, both Storag and Baker Hughes sought to conduct       recognizes a general exception to any duty of confidentiality
the pending § 1782 litigation largely out of public view.         where a party has to disclose confidential information to
                                                                  pursue its legitimate interests, such as the disclosure of
This case was originally assigned to District Judge Andrews.      information to a court or to the parties of a legal dispute
In Storag’s initial Motion for Leave to File Under Seal, Storag   in order to enforce a party’s rights.”), citing KYRIAKI
asserted as its basis for sealing the confidentiality protocols   NOUSSIA, CONFIDENTIALITY IN INTERNATIONAL
set forth in the German DIS Rules. Storag specifically relied     ARBITRATION: A COMPARATIVE ANALYSIS OF THE
on DIS Article 44.1, which provides:                              POSITION UNDER US, GERMAN, AND FRENCH LAW
                                                                  67 (2010) (“Even if the parties are obligated to treat


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 24 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


the information disclosed, in the arbitral proceedings, as           under seal, and subsequent motion for reconsideration.” (D.I.
confidential, further exceptions, to the parties’ duty of            38, at 3). Yet “notwithstanding the rulings on Storag’s initial
confidentiality, relate to the protection of the legitimate          motions,” Baker Hughes asserted, “good cause exists” to seal
interests of the parties.”). This meant, Storag asserted, that       its Sur-Reply. (D.I. 38, at 3).
“the disclosure of information by Applicant to this Court does
not constitute a breach of its confidentiality obligations.” (D.I.   The District Court did not rule on the unopposed motion of
1, at 3, n.2).                                                       Baker Hughes to file its Sur-Reply under seal. The Court
                                                                     instead issued a Memorandum Order on January 23, 2020,
On August 29, 2019, the same day that Storag filed its opening       appointing a Special Master to address Baker Hughes’s
Motion for Leave to File Under Seal, Judge Andrews denied            unopposed motion to file its Sur-Reply under seal, to address
the Motion. In a brief notation, Judge Andrews wrote: “I do          any future motions to seal filings, and to determine whether
not think German arbitration rules provide good cause for            the redacted filings previously filed, in some instances by
sealed proceedings in U.S. Courts. But that’s the only reason        Storag and in others by Baker Hughes (D.I. 22, 23, 24, 36,
offered.” (D.I. 7).                                                  and 37), “comply with Supreme Court and Third Circuit law.”
                                                                     Memorandum Order, January 23, 2020, at 4. (D.I. 40).
Shortly thereafter, the case was reassigned to District Judge
Colm Connolly. Judge Connolly denied Storag’s Motion for              *4 The Court’s Memorandum Order appointing a Special
Reconsideration of its sealing request. (D.I. 11). Following         Master contained a number of observations that provided
reassignment, the Court rejected Storag’s application to             additional context for the appointment. The Court observed:
proceed ex parte, and ordered that notice of the proceedings
be provided to Baker Hughes. Once Baker Hughes was                     Unopposed motions to seal are filed regularly with
brought in, and the matter proceeded with both parties                 this Court. Judge Andrews noted recently that “[i]n
litigating, the consistent practice of both Baker Hughes               [his] experience, corporate parties in complex litigation
and Storag was to submit substantive filings accompanied               generally prefer to litigate in secret.” Takeda Pharm.
by unopposed motions for leave to file under seal. These               U.S.A., Inc. v. Mylan Pharm., Inc., Civ. Act. No. 19-2216-
included: a sealed Memorandum in Opposition filed by                   RGA (Dec. 19, 2019) at 1. I similarly find that parties in
Baker Hughes (D.I 18, redacted version D.I. 22); a sealed              my civil cases routinely ask to seal pleadings that cannot
Declaration, with Exhibits, in support of its Memorandum in            reasonably be characterized as disclosing confidential or
Opposition, filed by Baker Hughes (D.I. 19, redacted version           proprietary information. And in my (albeit short) tenure on
D.I 23); a sealed Declaration of Andrew Zeve, with Exhibits,           the bench, I cannot recall a party in a civil case opposing
filed by Baker Hughes (D.I. 20, redacted version D.I. 24); a           a request to seal or objecting to the scope of redactions in
sealed Reply Brief, filed by Storag (D.I. 33, redacted version         the public version of a pleading that was filed pursuant to
D.I. 36); a sealed Declaration in Support of the Application,          an order that granted a motion to seal.
filed by Storag (D.I. 34, redacted version D.I. 37); and a sealed
                                                                       The District Court is not a star chamber. We are a public
Sur-Reply Brief, filed by Baker Hughes (D.I. 39, redacted
                                                                       institution in a democratic republic and the public has a
version D.I. 41).
                                                                       right of access to our filings. That right is founded in the

In submitting their various unopposed motions for leave to             common law and “antedates the Constitution.”         Bank of
file their submissions under seal, both Storag and Baker               Am. Nat’l Tr. & Sav. Ass’n v. Hotel Rittenhouse Assocs.,
Hughes continued to rely heavily upon the confidentiality              800 F.2d 339, 343 (3d Cir. 1986). The public’s right of
rules that govern German DIS arbitration proceedings. For              access is not absolute; but it is strongly presumed, and it
example, in the unopposed motion filed by Baker Hughes for             can be overcome only if a party demonstrates that public
leave to file its Sur-Reply under seal (D.I. 38), Baker Hughes         disclosure of a filing will result in “a clearly defined and
argued that “good cause” existed to seal its submission, given         serious injury.”    In re Avandia Mktg., Sales Practices &
the “strict confidentiality and broad restrictions governing the       Prod. Liab. Litig., 924 F.3d 662,672 (3d Cir. 2019).
Underlying Proceedings” being conducted in Germany. (D.I.
38, at 3). In advancing its unopposed motion to file its Sur-          The problem I encounter with unopposed motions to
Reply under seal, Baker Hughes recognized “that the Court              seal pleadings is threefold. First, it falls solely on me
previously denied Storag’s initial motion for leave to file            to scrutinize the proffered justification for the motion



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 25 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


  without the benefit of the industry knowledge that is often
  necessary to determine if a clearly defined and serious
                                                                                 II. The Submissions of the Parties
  injury would result if I denied the motion. Second, if I grant
  the motion—and I almost always do—it falls solely on me           A. The Parties’ Characterizations of the Sealed and
  to scrutinize the redactions in the movant’s subsequently         Redacted Material
  filed public version of the pleading. Here again, I lack          Storag has characterized its redactions as falling within five
  industry knowledge to guide me in assessing whether               discrete categories: (1) information concerning the German
  the proposed redactions are necessary to avoid a clearly          DIS Tribunal’s procedural orders; (2) information that would
  defined and serious injury. Third, because of my caseload,        identify the nature of the parties’ claims in the German
  I lack time. I currently have on my docket 582 civil cases        arbitration; (3) information that would identify the parties
  (including 288 patent cases, of which 119 are Abbreviated         to the arbitration; (4) information concerning the existence
  New Drug Act cases), 22 criminal cases, 10 miscellaneous          of the arbitration; and (5) information concerning the Award
  actions, and 342 pending motions. I have 32 trials and            in the First Arbitration. Storag Submission on the Special
  25 patent claim construction hearings scheduled for the           Master’s Assigned Duties at 4-5.
  remainder of this year. I simply do not have the time to
  review parties’ proposed redactions in a meaningful way           Baker Hughes identifies two categories of information that
  to ensure that those redactions do not violate the public’s       merit sealing. “The first category is specific information
  right of access.                                                  regarding the underlying Arbitration.” Baker Hughes Brief
                                                                    at 4. According to Baker Hughes, this is information “which
Memorandum Order (D.I. 40, at 1-3).
                                                                    Storag never should have disclosed in the first place, even to
                                                                    the District Court.” Id. The second category “is commercially-
The material the parties seek to seal and redact is, to a
                                                                    sensitive information regarding certain contracts and the
substantial extent, already in the public domain. In this
                                                                    performance thereunder.” Id. Baker Hughes argues that
litigation, the Order by Judge Andrews on August 29, 2019,
                                                                    “[n]one of this information is necessary in order for the
which denied Storag’s initial motion to file under seal, had
                                                                    public to understand any rulings by the Court on Storag’s
the effect of immediately releasing into the public domain,
                                                                    Application.” Id.
on this Court’s public docket, all of the filings that were
submitted to that point. Those now-public filings included as
an exhibit to a Declaration filed in support of its initial§ 1782   B. Summary of the Parties’ Positions
application, an exhibit containing the entire First Arbitration     Storag’s argument for continued sealing and redaction is
Award rendered by the DIS in Germany. (D.I. 5, Exhibit C).          largely a reprise of its prior submissions to the Court regarding
Storag sought to have this Declaration, and the accompanying        sealing. Storag relies principally on the confidentially
exhibits, including the telltale Exhibit C, sealed. The Court       mandate that it asserts is required under the German DIS
rejected Storag’s sealing motion, and Exhibit C has since been      arbitration rules. Storag Submission at 3-5. To reinforce its
in the public domain, for all the world to see.                     position, Storag makes an additional related argument that
                                                                    the contractual agreement between the parties to submit any
 *5 Additionally, litigation related to the dispute was also        disputes arising from the underlying contract to private DIS
filed in the United States District Court for the Southern          arbitration in Germany constitutes a “a binding contractual
District of Texas. Triuva v. Baker Hughes, Inc., Civil              obligation” not to disclose certain information, to which this
No.H-15-2774 (S.D. Tex. 2017). Many of the filings that were        Court is required to defer. Id.
already submitted in the Texas litigation are available to the
public on the docket of the District Court for the Southern         Baker Hughes also broadly supports extensive sealing and
District of Texas, and some of the information the parties seek     redactions. The arguments advanced by Baker Hughes
to file under seal in this Delaware District Court litigation       with regard to the first category it identifies—information
is also already in the public domain accessible on the public       “regarding the underlying Arbitration”—are in many respects
docket of the United States District Court for the Southern         in alignment with those advanced by Storag. Both parties
District of Texas.                                                  generally claim that the German DIS confidentiality rules
                                                                    should dictate policy, and this Court should defer to those
                                                                    rules. Baker Hughes thus asserts that “the German parties



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 26 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


specifically contracted to resolve any disputes outside of
                                                                      Nixon v. Warner Communications, Inc., 435 U.S. 589, 597
the public view and to keep confidential any information
                                                                   (1978).
related to such private proceedings,” an argument essentially
identical to the position on this issue advanced by Storag.
                                                                   Third, “the public and the press have a First Amendment right
Baker Hughes Brief at 6.
                                                                   of access to civil trials.”   Avandia, 924 F.3d at 673, citing
In a more nuanced sense, however, the position of Baker               Publicker, 733 F.2d at 1070. “[T]he First Amendment,
Hughes regarding information concerning the underlying             independent of the common law, protects the public’s right
German DIS proceedings is adversarial to Storag. Baker
Hughes blames Storag for the entire problem facing this            of access to the records of civil proceedings.” Republic of
Court. A resonant leitmotif of the argument advanced by            Philippines v. Westinghouse Electric Corporation, 949 F.2d
Baker Hughes is that Storag breached Storag’s confidentiality      653, 659 (3d Cir. 1991), citing    Publicker, 733 F.2d at
obligations by the very commencement of this § 1782                1070. “The First Amendment right of access requires a much
proceeding. Baker Hughes argues that it should not have            higher showing than the common law right to access before
its privacy and confidentiality expectations upended by
                                                                   a judicial proceeding can be sealed.”     In re Cendant Corp.,
what it considers to be Storag’s impermissible maneuver in
                                                                   260 F.3d at 198 n. 13. Any restriction on the First Amendment
filing its § 1782 application, which placed the German DIS
                                                                   right of public access is “ ‘evaluated under strict scrutiny.’
confidentiality rules in tension with the principles favoring
public access that apply in American federal courts. See Baker     ”   Avandia, 924 F.3d at 673, quoting       PG Publishing
Hughes Brief at 1, 3, 4, 5, 9, 11.   2                             Company v. Aichele, 705 F.3d 91, 104 (3d Cir. 2013).


                                                                   B. Protective Orders
              III. Applicable Legal Principles                     Rule 26 of the Federal Rules of Civil Procedure permits
                                                                   the District Court to enter a protective order to shield a
A. The Three Tiers of Review                                       party “from annoyance, embarrassment, oppression, or undue
 *6 Three discrete bodies of law govern the principles             burden or expense.” Fed. R. Civ. P. 26(c)(1).
pertaining to confidentiality, sealing, and redactions of
documents in federal court litigation. They apply in ascending     The matters here pending before the District Court and
orders of scrutiny.                                                referred to the Special Master do not involve any motion for
                                                                   a protective order. Even so, as the Third Circuit’s decision
First, there are principles governing the issuance of protective   in Avandia emphasized, it is worth reciting the standards
orders in federal litigation. These principles emanate from        applicable to motions for protective orders, as a foil against
Rule 26(c) of the Federal Rules of Civil Procedure, and the        which to contrast the more rigorous standards imposed by the
attendant gloss courts have applied to the application of Rule
                                                                   common law and the First Amendment.         Avandia, 924 F.3d
26(c). See   Pansy v. Borough of Stroudsburg, 23 F.3d 772,         at 673.
783-92 (3d Cir. 1994).
                                                                   Within the Third Circuit, the principles applicable to
Second, federal courts recognize a common law right of             the issuance of a protective order are governed by the
access to judicial records. “The existence of a common
law right of access to judicial proceedings and to inspect         “good cause” factors announced in        Pansy v. Borough of
                                                                   Stroudsburg, 23 F.3d at 783-92.
judicial records is beyond dispute.”   Publicker Industries,
Inc. v. Cohen, 733 F.2d 1059, 1066 (3d Cir. 1984). There
is a “presumption in favor of access to ‘public records and
                                                                                In Pansy, the Third Circuit identified
documents, including judicial records and documents.’ ”
                                                                                eight factors that may be considered in
   Bank of America National Trust & Savings Association                         evaluating whether good cause exists:
v. Hotel Rittenhouse Associates, 800 F.2d at 343, quoting                       (1) whether disclosure will violate
                                                                                any privacy interests; (2) whether
                                                                                the information is being sought for


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 27 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


             a legitimate purpose; (3) whether                      Fed. R. Civ. P. 26(c) Advisory Committee’s Note to 1970
             disclosure will cause embarrassment                    Amendment.
             to a party; (4) whether the information
             to be disclosed is important to public
             health and safety; (5) whether sharing                 C. The Common Law Right of Access
             the information among litigants will
                                                                      1. Overview of Right
             promote fairness and efficiency; (6)
                                                                    The United States Supreme Court recognized the common
             whether the party benefitting from the
             order is a public entity or official;                  law right of access to judicial records in    Nixon v. Warner
             (7) whether the case involves issues                   Communications, Inc., 435 U.S. at 597 (“It is clear that the
             important to the public; and (8) the                   courts of this country recognize a general right to inspect and
             parties’ reliance on the order.                        copy public records and documents.”).

                                                                    In the Third Circuit, the right is particularly robust. “The right
 *7 Genentech, Inc. v. Amgen Inc., No. CV 17-1407-CFC,              to inspect and copy, sometimes termed the right to access,
2019 WL 1349464, at *2 (D. Del. Mar. 26, 2019) (Connolly,           antedates the Constitution.”    United States v. Criden, 648
J.).                                                                F.2d 814, 819 (3d Cir. 1981). Powerful public interests
                                                                    undergird the right. “It has been justified on the ground
As prologue to the common law and First Amendment                   of the public’s right to know, which encompasses public
standards applicable to the sealing of judicial records, it is      documents generally, and the public’s right to open courts,
important to emphasize that the Pansy factors governing the         which has particular applicability to judicial records.” Id.
grant of protective orders in the Third Circuit do not constitute   “The public’s exercise of its common law access right in
a “free pass” to litigants to seek and obtain protective orders     civil cases promotes public confidence in the judicial system
on their mere mutual consent or acquiescence. Protective            by enhancing testimonial trustworthiness and the quality of
orders require a showing of “good cause,” and “good cause”
                                                                    justice dispensed by the court.” Littlejohn v. Bic Corp., 851
requires more than the mere coalescence and convenience
                                                                    F.2d 673, 678 (3d Cir. 1988), citing 6 J. Wigmore, Evidence
of the parties. “Rule 26(c) places the burden of persuasion
                                                                    § 1834 (J. Chadbourne rev. 1976). “As with other branches
on the party seeking the protective order. To overcome the
                                                                    of government, the bright light cast upon the judicial process
presumption, the party seeking the protective order must
                                                                    by public observation diminishes possibilities for injustice,
show good cause by demonstrating a particular need for
                                                                    incompetence, perjury, and fraud.”        Littlejohn, 851 F.2d
protection.”   Cipollone v. Liggett Group, Inc., 785 F.2d
                                                                    at 678. Moreover, “the very openness of the process should
1108, 1121 (3d Cir. 1986). Generalized boilerplate assertions
                                                                    provide the public with a more complete understanding of
of harm are not sufficient. See    Glenmede Trust Co. v.            the judicial system and a better perception of its fairness.” Id.
Thompson, 56 F.3d 476, 484 (3d Cir. 1995) (“Under Pansy,            “[A]ccess to civil proceedings and records promotes ‘public
‘[b]road allegations of harm, unsubstantiated by specific           respect for the judicial process’ and helps assure that judges
examples or articulated reasoning’ do not support a good
                                                                    perform their duties in an honest and informed manner.”        In
cause showing.’ ”), quoting      Cipollone, 785 F.2d at 1121.
                                                                    re Cendant Corp., 260 F.3d at 192, quoting        Leucadia, 998
                                                                    F.2d at 161.
Protective orders entered pursuant to Rule 26(c) are most
soundly justified when the documents at issue contain
trade secrets or other confidential business information. See         2. Defining “Judicial Record”
   Leucadia, Inc. v. Applied Extrusion Technologies, Inc.,           *8 Given that it is firmly established that the common
998 F.2d 157, 166 (3d Cir. 1993). Yet even trade secrets            law presumption of access applies to “judicial records and
are not sacrosanct. The “Rules also explain that ‘courts have       documents,” the case law in the Third Circuit has focused
not given trade secrets automatic and complete immunity             not on the existence of the presumption, but instead on what
against disclosure, but have in each case weighed their claim       does or does not qualify as a “judicial record” or “document”
to privacy against the need for disclosure.’ ” Id., quoting         within the meaning of the common law right of access. The



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
             Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 28 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


unmistakable arc of that case law has been a steady expansion         to a protective order, the Court applies the factors set forth
of the records and documents to which the right attaches.
                                                                      in Pansy ... See     In re Avandia Mktg., 924 F.3d at 670.
                                                                      When, however, the parties file those discovery materials on
“The common law right of access is not limited to evidence,
                                                                      the court’s docket under seal, they become “judicial records”
but rather encompasses all ‘judicial records and documents.’
                                                                      subject to the more rigorous common law right of access.
”     United States v. Martin, 746 F.2d 964, 968 (3d Cir.
                                                                         Id. at 672. Finally, the First Amendment right of public
1984), quoting        Nixon v. Warner Communications, 435             access attaches to civil trials. Id.”).
U.S. at 597. “It includes ‘transcripts, evidence, pleadings, and
other materials submitted by litigants.”    United States v.             3. The Exception for “Discovery Motions”
Martin, 746 F.2d at 968, quoting, Comment, All Courts Shall           The documents submitted by Storag and Baker Hughes under
Be Open: The Public’s Right to View Judicial Proceedings,             review here have all been filed with the Court, and thus
52 Temple L.Q. 311, 337-38 (1979). The Third Circuit                  they meet the threshold definition of “judicial record.” There
further extended the right to a settlement agreement in               is, however, a wrinkle still to be ironed, which is whether
Bank of America, holding that that the presumption in favor           the filings submitted by Storag and Baker Hughes constitute
of public access applies not only to all civil trials and             “discovery motions and supporting materials.” In Leucadia,
records but also to “motions filed in court proceedings.”             the Third Circuit held that the common law right of access
   Bank of America, 800 F.2d at 343. In Republic of                   did not attach to discovery motions. Since the entire matter
Philippines v. Westinghouse, the Third Circuit extended the           pending before this Court is an application for discovery
right to “papers filed in connection with a motion for                under § 1782, the entire proceeding might arguably be
                                                                      regarded as an omnibus discovery motion, exempt from the
summary judgment.”       Westinghouse, 949 F.2d at 661. In
                                                                      common law right of access under Leucadia. The parties have
Leucadia, the Third Circuit summarized its extant decisions
                                                                      argued that pursuant to Leucadia, everything filed in this §
by observing that, “our earlier decisions and those in other
                                                                      1782 proceeding is thus exempt from the common law right
courts lead ineluctably to the conclusion that there is a
                                                                      of access.
presumptive right of public access to pretrial motions of a
nondiscovery nature, whether preliminary or dispositive, and
the material filed in connection therewith.”       Leucadia, 998         4. The Section 1782 Filings at Issue are Not “Discovery
F.2d at 164.                                                             Motions”
                                                                       *9 The filings in dispute before the Court, however, are
The key to determining whether or not a document or record            not properly understood as “discovery motions” within the
is subject to the right of access is whether it is properly           meaning of Leucadia. Rather, the filings are more akin to the
                                                                      filing of a Complaint, and a responsive Motion to Dismiss. In
denominated a “judicial record.”          In re Cendant Corp.,        a civil action, a complaint is filed to invoke the judicial power
260 F.3d at 192. “The status of a document as a ‘judicial             of the federal court, and unless dismissed, discovery follows.
record,’ in turn, depends on whether a document has been              In a § 1782 proceeding, the application is filed to invoke
filed with the court, or otherwise somehow incorporated or            the judicial power of the federal court, and unless rejected,
integrated into a district court’s adjudicatory proceedings.”         discovery follows.
Id. “While filing clearly establishes such status, a document
may still be construed as a judicial record, absent filing, if        The issue before the Court in a § 1782 proceeding is whether
a court interprets or enforces the terms of that document, or         to grant discovery. The § 1782 Application itself is not a
requires that it be submitted to the court under seal.” Id., citing   “discovery motion,” but is instead an application to invoke the
    Enprotech Corp. v. Renda, 983 F.2d 17, 20 (3d Cir. 1993).         jurisdiction of the federal court in aid of discovery in a foreign
                                                                      proceeding. In excluding “discovery motions,” Leucadia
As Judge Andrews for this Court has explained, this                   relied heavily on the fundamental principle that underlying
                                                                      discovery material itself is not a judicial record. There is no
divide is especially significant.     In re Application of Ewe
Gasspeicher GmbH, 2020 WL 1272612, at *3 (“For requests               common law right of access to “raw discovery.” Leucadia,
to preserve the confidentiality of discovery materials pursuant       998 F.2d at 157. If in the course of discovery, disputes arise,
                                                                      parties may file “discovery motions” seeking the intervention


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 29 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


of a court to resolve the disputes. Those motions may require                   assessing the public’s right to access
attachment of “raw discovery” materials, such as excerpts                       judicial records.
from depositions or interrogatory answers. The core learning
of Leucadia is that the common law right of access does
not attach to such motions, or their exhibits containing raw
                                                                       Avandia, 924 F.3d at 676.
discovery, because this would have the effect of converting
material that is normally not a “judicial record” into material
                                                                    In both substance and procedure, the burdens that must be
that is. The key passage in Leucadia thus explained that “a
                                                                    overcome to justify the sealing of judicial records under the
holding that discovery motions and supporting materials are
                                                                    common law are dramatically less pliant than the factors to be
subject to a presumptive right of access would make raw
                                                                    weighed under Pansy in deciding whether a protective order
discovery, ordinarily inaccessible to the public, accessible
                                                                    is warranted. “Unlike the Rule 26 standard, the common law
merely because it had to be included in motions precipitated
                                                                    right of access begins with a thumb on the scale in favor of
by inadequate discovery responses or overly aggressive
                                                                    openness—the strong presumption of public access.” Id.
discovery demands.”       Leucadia, 998 F.2d at 157.
                                                                     *10 As to substance, Avandia instructed that in certain
If on the merits Storag’s § 1782 application for discovery were     critical respects the Pansy factors are fundamentally
to be granted by the District Court, and if subsequent disputes     incompatible with the Third Circuit’s common law right of
were to develop over compliance with the Court’s order, an          access jurisprudence. Id. (“Moreover, some of the Pansy
ensuing motion that referenced issues surrounding such “raw         factors are incompatible with our case law on the common
discovery,” and any exhibits from that raw discovery attached       law right of access.”).
to that motion, could constitute a “discovery motion” within
the meaning of Leucadia. The current filings of the parties at      For example, the Pansy factors invite a court to consider
the current stage, however, which contest whether the German        “ ‘whether disclosure of the information will cause a
DIS arbitration proceedings constitute a “foreign tribunal”
                                                                    party embarrassment.’ ” Id., citing       Glenmede Trust
and whether the other Intel factors governing § 1782 are
                                                                    Company v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995).
satisfied, are not “discovery motions” at all, but rather filings
                                                                    In contrast, however, “concern about a company’s public
that speak to the threshold exercise of § 1782 power by the
                                                                    image, embarrassment, or reputational injury, without more,
Court.
                                                                    is insufficient to rebut the presumption of public access.”
                                                                       Avandia, 924 F.3d at 666, citing       Westinghouse, 949
   5. Common Law Access Contrasted with the Rule 26
   Pansy Factors                                                    F.2d at 663. See also        Littlejohn, 851 F.2d at 685
The Third Circuit’s 2019 decision in Avandia strongly               (reasoning that the proponent of the seal’s “desire to
emphasized the fundamental divide between the standards             preserve corporate reputation” is insufficient to rebut the
that govern the issuance of protective orders under Rule 26         presumption);     Publicker, 733 F.2d at 1074 (explaining
and the standards that govern the presumption of access to          that public disclosure of poor management is inadequate
judicial records under the common law:
                                                                    to justify sealing);      Brown & Williamson Tobacco
                                                                    Corporation v. Federal Trade Commission, 710 F.2d 1165,
                                                                    1180 (6th Cir. 1983) (explaining that the desire to shield
             In short, while the Pansy factors may
                                                                    prejudicial information from competitors and the public is
             provide useful guidance for courts
                                                                    understandable, but “cannot be accommodated by courts
             conducting the balancing required by
                                                                    without seriously undermining the tradition of an open
             the common law test, the Pansy factors
                                                                    judicial system.”).
             do not displace the common law right
             of access standard. The difference
                                                                    So too, Pansy permits consideration of “ ‘whether the
             is not merely semantic—the Pansy
                                                                    information is being sought for a legitimate purpose or for an
             factors are not sufficiently robust for
                                                                    improper purpose.’ ”      Avandia, 924 F.3d at 677, quoting
                                                                       Glenmede, 56 F.3d at 483. In contrast, a “a person’s motive


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            8
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 30 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


for inspecting or copying judicial records is irrelevant under     it, the Court declared that it could not see how the alleged
                                                                   harm “chalks up to anything more than mere embarrassment.”
the common law right of access.”         Avandia, 924 F.3d at
                                                                   Id. But “[m]ere embarrassment is insufficient to overcome
677, citing    Leucadia, Inc., 998 F.2d at 167-68;   Bank of       the strong presumption of public access inherent in the
America., 800 F.2d at 345 (“The applicability and importance
                                                                   common law right.” Id., citing Publicker, 733 F.2d at 1074
of these interests [served by the common law right of access]
                                                                   (explaining that courts generally should not seal evidence of
are not lessened because they are asserted by a private party
                                                                   “bad business practice[s].”). In a critical insight, the Court
to advance its own interests.”).
                                                                   in Avandia noted that the values served by public access
                                                                   may be at their apex when the motivation for sealing is
The essential substantive command of Avandia is that it is
                                                                   embarrassment at what the disclosed material might reveal. “
error to conflate “the Pansy factors with the common law
                                                                   ‘Indeed, common sense tells us that the greater the motivation
right of access standard.” Avandia, 924 F.3d at 677. “[T]he        a corporation has to shield its operations, the greater the
Pansy factors are not a substitute for the common law right
                                                                   public’s need to know.’ ” Id., quoting    Brown & Williamson
of access standard—which begins with the presumption of
                                                                   Tobacco Corp., 710 F.2d at 1180.
access.” Id. “The scale is tipped at the outset in favor of
access.” Id.
                                                                   On the affirmative side of the ledger, Avandia confirmed the
                                                                   long-standing truism that the presumption of public access
  6. The Substantive Common Law Avandia Standards                  is “ ‘not absolute.’ ”    Avandia, 924 F.3d at 672, quoting
While not purporting to articulate exhaustively what
substantive showings will justify sealing or redacting a              Bank of America, 800 F.2d at 344. The presumption
judicial record and what showings will not, Avandia did            of public access may be overcome. The critical divide is
provide substantial guidance.                                      the distinction between material containing palpable trade
                                                                   secrets or proprietary business practices that will produce
Avandia rejected as insufficient an eight-year-old declaration     present commercial and competitive harm, on the one
previously submitted to support sealing of other documents,        hand, and vague, conclusory assertions of commercial or
instructing that “[o]utdated evidence such as this is              competitive harm, or assertions that in fact appear grounded
insufficient to overcome the presumption of public access.”        in reputational interests and embarrassment, on the other.
Id. at 678.                                                        A party’s “ ‘vague assertions that the transcript contains
                                                                   secretive business information, and that disclosure would
Avandia also rejected as insufficient a second proffered           render [it] at a tactical disadvantage’ [are] insufficient to
declaration, dismissing that declaration as deficient because      overcome that strong presumption.”        Avandia, 924 F.3d at
it contained mere “broad, vague, and conclusory allegations
                                                                   676, quoting   LEAP Sys., Inc. v. MoneyTrax, Inc., 638 F.3d
of harm.” Id. In rejecting that declaration, the court held
                                                                   216, 221-22 (3d Cir. 2011). The touchstone is the persuasive
that the declarant’s assertion that disclosure of the company’s
“old research strategies ‘would still aid competitors in           demonstration of specific, concrete, particularized of harm. 3
developing research strategies and could be used to harm
GSK’s relationship with patients and physicians’ ” was not
                                                                     7. The Avandia Procedural Requirements
enough to rebut the presumption of public access, because
                                                                   As to procedure, Avandia also contemplates a rigorous
the declaration lacked any additional explanation as to why
                                                                   process of judicial review. The right of access must not
revelation of old strategies would harm present commercial
relationships. Id. at 679. These were the very sort of “blanket    be demoted to “a mere formality.”        Avandia, 924 F.3d at
assertions of harm” that the Avandia court declared “fall short    676. To ensure that proper weight is given to “the public’s
of the clearly defined and serious injury” required for sealing.   strong interest in the openness of judicial records,” a District
Id.                                                                Court must engage in “a document-by-document review.” Id.
                                                                   Casual, superficial review does not suffice. “Again, the strong
 *11 Finally, Avandia sharply disqualified “reputational           presumption of openness inherent in the common law right
injury” or mere “embarrassment” as interests sufficient to         of access ‘disallows the routine and perfunctory closing of
overcome the presumption of access. On the record before



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
             Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 31 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


                                                                    that some of the sealed documents might still contain snippets
judicial records.’ ” Id., citing      In re Cendant Corp., 260
                                                                    of information that even the now much-reorganized Petrobras
F.3d at 193-94.
                                                                    could reasonably claim were still commercially sensitive.”)
                                                                    (internal citations omitted); Ebert v. C.R. Bard, Inc., No. CV
The substantive and procedural standards that must be met to
                                                                    12-01253, 2020 WL 429771, at *3 (E.D. Pa. Jan. 28, 2020)
overcome the presumption of access are onerous by definition
                                                                    (“Although Bard asks for the entirety of the expert reports
and design. The party seeking to seal judicial records must
                                                                    to be sealed, a less restrictive alternative is available. The
satisfy “a heavy burden.”     Miller v. Indiana Hospital, 16        Court will instead only permit to be redacted those pages of
F.3d 549, 551 (3d Cir. 1994). The party seeking to have a           the expert reports that Bard expressly identified as containing
record sealed “must show that ‘the material is the kind of          confidential business information in its Motion.”).
information that courts will protect and that disclosure will
work a clearly defined and serious injury to the party seeking      In a footnote, Avandia clarified that the Third Circuit does not
closure.’ ” Avandia, 924 F.3d at 677-78, quoting Miller, 16         “require a district court to provide lengthy, detailed discussion
F.3d at 55. In granting a sealing order, a “District Court should   of each individual document.”       Avandia, 924 F.3d at 677,
articulate ‘the compelling[,] countervailing interests to be        n.11. “Yet it must be clear from the record that the district
protected,” make “specific findings on the record concerning        court engaged in a particularized, deliberate assessment of the
the effects of disclosure, and provide[ ] an opportunity for        standard as it applies to each disputed document.” Id.
interested third parties to be heard.’ ”      Avandia, 924 F.3d
at 677-78, quoting        In re Cendant Corp., 260 F.3d at             8. The Changed Landscape After Avandia
194. “ ‘In delineating the injury to be prevented, specificity      Avandia was a game-changer, as District Court opinions
is essential.’ ” Id. Generalized incantations that secrecy is       applying it in this Circuit have recognized. Avandia struck
required to prevent competitive or commercial harm are not          at the heart of the prevalent practice of collusive secrecy in
enough to carry the movant’s burden. “ ‘Broad allegations of        corporate litigation. It is a common practice for parties in
harm, bereft of specific examples or articulated reasoning, are     corporate cases to file reciprocal unopposed motions to seal,
insufficient.’ ” Id.                                                in what often to amounts to a “I will scratch your secrecy back
                                                                    if you will scratch mine” bargain. Applying Avandia, Judge
 *12 The factfinding required by district courts must be            Andrews observed:
careful and meticulous in order to vindicate the rights of
the public and the integrity of the judicial process itself,          In my experience, corporate parties in complex litigation
notwithstanding the private interests or preferences of the           generally prefer to litigate in secret. To that end, discovery
litigants, even when they are in agreement. “ ‘[C]areful              is over-designated as being confidential, pleadings and
factfinding and balancing of competing interests is required          briefs are filed under seal, redacted versions of sealed
before the strong presumption of openness can be overcome             documents are over-redacted, requests are made to seal
                                                                      portions of transcripts of judicial proceedings, and parties
by the secrecy interests of private litigants.’ ”   Avandia, 924      want to close the courtroom during testimony. I have tried
F.3d at 677-78, quoting       Leucadia, 998 F.2d at 167.              over the years to reign these tendencies in, but it is difficult
                                                                      because there is usually no one opposing whatever requests
The Third Circuit’s Avandia opinion mandates a “document-             are made, and I do not have time to be independently
by-document” review of the claimed propriety of sealing. In           monitoring any of these tendencies unless they are directly
conducting that review, the Court may sensibly acknowledge            requested of me (i.e., requests to close the courtroom and
that there may be snippets of material that satisfy the onerous       to seal judicial transcripts). I have made some efforts on the
burden required to justify sealing. In such instances, however,       requests that are specifically directed to me. I think some of
only the “snippet” itself may be sealed. See In re Petrobras          those efforts have resulted in greater exercise of discretion
Sec. Litigation, 393 F. Supp. 3d 376, 387 (S.D.N.Y. 2019)             by the parties in asking to have judicial transcripts sealed
(“Nonetheless, a few of the documents—or, more likely, a              and in seeking to close the courtroom, but I do not see any
few sentences within a few of the documents—may still                 impact on any of the other areas of potential abuse.
contain ‘business information that might harm a litigant”
competitive standing.’ ... Petrobras has satisfied this Court          *13 In cases like Avandia, there is a third party that seeks
                                                                      access to the challenged documents, which is not the case


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 32 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


  here. The courts of appeals perhaps do not have as much
  opportunity to instruct on what a trial court should be doing        2. The Avoidance Doctrine
  when no party is advocating for openness. Nevertheless,           In Avandia, the Third Circuit panel invoked the “avoidance
  it seems to me that courts should at least address access         doctrine” and decided, by a 2-1 vote, not to reach the question
  concerns when they come to the court’s attention.                 of whether the First Amendment right of access applies
                                                                    to judicial records filed in summary judgment proceedings.
Takeda Pharmaceuticals U.S.A., Inc. v. Mylan                        Judge Restrepo, concurring in part and dissenting in part,
Pharmaceuticals, Inc., No. CV 19-2216-RGA, 2019 WL                  filed an opinion arguing that the “avoidance doctrine” ought
6910264, at *1 (D. Del. Dec. 19, 2019).                             not be applied. Judge Restrepo reached the First Amendment
                                                                    question and opined that the First Amendment right of access
In the wake of Avandia, District Courts “must articulate
                                                                    did attach to summary judgment findings.          Avandia, 924
compelling and countervailing interests to be protected, make
                                                                    F.3d at 681-84 (Restrepo, J., concurring in part and dissenting
specific findings on the record concerning the effects of
                                                                    in part).
disclosure and provide an opportunity for third parties to be
heard.” Ebert v. C.R. Bard, Inc., 2020 WL 429771, at *2,
                                                                    The “avoidance doctrine” is a permissive and prudential
citing    Avandia, 924 F.3d at 672-73.                              principle of judicial restraint. The doctrine embraces the
                                                                    proposition that “a federal court should not decide federal
The District Court’s decision applying Avandia in Midwest           constitutional questions where a dispositive nonconstitutional
Athletics & Sports All. LLC v. Ricoh USA, Inc., 395 F. Supp.
                                                                    ground is available.”     Hagans v. Lavine, 415 U.S. 528,
3d 461, 462 (E.D. Pa. 2019), is instructive. In Midwest, both
                                                                    547 (1974). In Avandia, the majority found the common law
parties had filed motions to seal. Rejecting both motions,
                                                                    presumption of access “dispositive,” and therefore declined to
the court noted that the “parties make no showing that
disclosure of the exhibits contain confidential commercial or       rule on the First Amendment question.    Avandia, 924 F.3d
proprietary information.” Id. “Although the parties may agree       at 680. As already noted, Judge Retrespo was not convinced
to shield information contained in discovery materials,” the        that the common law analysis was dispositive and went on
court stated, “they may not do so once those materials become       to reach the First Amendment question.          Id. at 681-84
part of the court record.” Id. “Sealing orders may not be           (Restrepo, J., concurring in part and dissenting in part).
routinely entered without the rigorous analysis required.” Id.
In rejecting the sealing motions, the court held that none of the    *14 The gravitational force of the avoidance doctrine
materials proffered for sealing any confidential material that      increases as litigation moves upward. Appellate courts
could cause harm within the meaning of the Avandia standard.        presented with alternative grounds for affirmance or reversal
Id.                                                                 of a judgment below are naturally and appropriately drawn to
                                                                    render a decision on the narrowest practicable ground. Values
                                                                    of judicial restraint caution against reaching the resolution of
D. The First Amendment Right of Access to Civil
                                                                    constitutional issues when the matter at hand may be disposed
Judicial Proceedings
                                                                    of on less profound terms.
  1. Overview
The Third Circuit has recognized a First Amendment right            In contrast, for structural reasons inherent in the hierarchy
                                                                    of judicial review, Federal District Courts hearing matters
of access to judicial proceedings in civil cases.      Avandia,
                                                                    in the first instance, and by extension, Special Masters
924 F.3d at 673; Publicker, 733 F.2d at 1070; Delaware              appointed as adjuncts to facilitate the exercise of their
Coalition for Open Government, Inc. v. Strine, 733 F.3d 510,        judicial authority, must often reach constitutional issues that
514 (3d Cir. 2013) (“We have found a right of public access         an appellate court may later choose to avoid. A ruling in
to civil trials, as has every other federal court of appeals        the alternative, deciding a matter on both non-constitutional
to consider the issue.”). That much is clear. What is less          and constitutional grounds, affords a reviewing court the
clear is the nature of the judicial records to which that First     advantage–should it conclude that the non-constitutional
Amendment right attaches in civil cases.                            grounds are not sufficient to sustain the judgment–to then
                                                                    review the alternative constitutional basis for the ruling.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
             Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 33 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)




  3. The Substantive First Amendment Standards                        favor of opening the proceeding to the public.”      Delaware
While the majority in Avandia did not decide whether or               Coalition, 733 F.3d at 514.
not the First Amendment right of access applied to the
documents before it, the majority did elaborate at some length         *15 In      Rushford v. New Yorker Magazine, Inc., 846
on the substantive First Amendment standards that would be            F.2d 249 (4th Cir. 1988), the Fourth Circuit, citing the Third
applicable if the First Amendment right were to apply.                Circuit’s holding in Publicker, held that “the more rigorous
                                                                      First Amendment standard should also apply to documents
The majority in Avandia thus declared that “[t]he First               filed in connection with a summary judgment motion in
Amendment right of access requires a much higher showing
                                                                      a civil case.”  Id. at 253, See    Publicker, 733 F.2d at
than the common law right [of] access before a judicial
                                                                      1067-71. The Second Circuit, finding Rushford persuasive,
proceeding can be sealed.” Id. at 673, citing In re Cendant
                                                                      adopted the same position in          Lugosch v. Pyramid Co.
Corp., 260 F.3d at 198 n.13. “Any restriction on the right
                                                                      of Onondaga, 435 F.3d 110, 124 (2d Cir. 2006). Among
of public access ‘is ... evaluated under strict scrutiny.’ ”
                                                                      other rationales, the Second Circuit reasoned that when
   Avandia, 924 F.3d at 673, citing    PG Publishing Co.,             a First Amendment right of access attaches to a judicial
705 F.3d at 104. “If the First Amendment right of access              proceeding itself, the norm should be that the right also
applies, “there is a presumption that the proceedings will            attaches to documents filed in those proceedings, observing
be open to the public.”       Avandia, 924 F.3d at 673, citing        that “ ‘[o]ther circuits that have addressed [the] question have
                                                                      construed the constitutional right of access to apply to written
   Publicker, 733 F.2d at 1073. The party seeking closure             documents submitted in connection with judicial proceedings
may rebut the presumption of openness only if it is able              that themselves implicate the right of access.’ ” Id., quoting
to demonstrate “an overriding interest [in excluding the
public] based on findings that closure is essential to preserve          Matter of New York Times Co., 828 F.2d 110, 114 (2d Cir.
higher values and is narrowly tailored to serve that interest.”       1987), citing    In re Washington Post Co., 807 F.2d 383, 390
    Avandia, 924 F.3d at 673, citing     Publicker, 733 F.2d at       (4th Cir. 1986);  Associated Press v. United States District
1070 (explaining that “to limit the public’s access to civil trials   Court, 705 F.2d 1143, 1145 (9th Cir. 1983).
there must be a showing that the denial serves an important
governmental interest and that there is no less restrictive way
to serve that governmental interest.”).                                  5. The First Amendment and Section 1782
                                                                         Proceedings
Avandia further instructed that in determining whether a              The justifications for treating the First Amendment right of
First Amendment right of access applies to judicial records           access as attaching to the filings in a § 1782 application
such as those filed in summary judgment proceedings, courts           are even more powerful than the justifications for applying
must apply the two-prong “experience and logic” test that             the right to summary judgment filings. As already noted, an
has been adopted across the landscape of First Amendment              application under § 1782 is akin to a complaint filed in a civil
                                                                      action, the gateway document to invoking a federal court’s
jurisprudence to decide access questions.          Avandia, 924
                                                                      judicial power.
F.3d at 673.
                                                                      Section 1782 was enacted by Congress as an exercise
   4. Application of the Logic and Experience Standard                in international comity. Yet comity only goes so far.
   Test                                                                  Somportex Ltd. v. Philadelphia Chewing Gum Corp., 453
A proceeding qualifies for the First Amendment right                  F.2d 435, 440 (3d Cir. 1971) (“Comity is a recognition which
of public access when “there has been a tradition of                  one nation extends within its own territory to the legislative,
accessibility” to that kind of proceeding, and when “access           executive, or judicial acts of another. It is not a rule of law,
plays a significant positive role in the functioning of the           but one of practice, convenience, and expediency. Although
particular process in question.”    Press–Enterprise Co. v.           more than mere courtesy and accommodation, comity does
Superior Court, 478 U.S. 1, 10, (1986). “In order to qualify          not achieve the force of an imperative or obligation.”).
for public access, both experience and logic must counsel in


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               12
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 34 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


The First Amendment is not invisible in § 1782 proceedings.       that the First Amendment “would be seriously jeopardized
                                                                  by entry of [a] foreign libel judgment granted pursuant to
    In re Application of Ewe Gasspeicher GmbH, 2020 WL
                                                                  standards deemed appropriate in England but considered
1272612, at *3 (Observing, in a § 1782 proceeding, that
                                                                  antithetical to the protections afforded [to] the press by the
“the First Amendment right of public access attaches to civil
trials.”).                                                        U.S. Constitution”);     Telnikoff v. Matusevitch, 347 Md.
                                                                  561, 702 A.2d 230, 251 (1997) (“[A]t the heart of the
A party from whom discovery is sought in a § 1782                 First Amendment ... is the recognition of the fundamental
application, for example, may claim that the material sought      importance of the free flow of ideas and opinions on matters
is sheltered from disclosure under the First Amendment.           of public interest and concern. The importance of that free
Such a First Amendment defense to production under §              flow of ideas and opinions on matters of public concern
                                                                  precludes Maryland recognition of Telnikoff’s English libel
1782 was interposed in     Chevron Corp. v. Berlinger, 629
                                                                  judgment.”).
F.3d 297, 310 (2d Cir. 2011), in which the applicant sought
release of “outtakes” from the production of a documentary
                                                                  To be sure, the rule that American courts may not enforce a
film for use in defending proceedings in Ecuador. While
                                                                  foreign defamation judgment that runs contrary to American
in Chevron the Second Circuit ultimately determined that
                                                                  free speech principles is not directly on point with whether
the First Amendment “journalist’s privilege” recognized in
                                                                  the filings in this § 1782 proceeding should be open to
that Circuit did not bar access to the outtakes sought, the
                                                                  the public under the common law and First Amendment
application of First Amendment principles to the underlying
                                                                  principles that govern litigation in this Court. But the analogy
§ 1782 proceedings was treated as self-evident. Id.
                                                                  is strong. If the First Amendment trumps comity in the
                                                                  context of American enforcement of foreign judgments, the
Consider another analogy. Principles of comity do not
                                                                  First Amendment should also trump comity in preserving
extend so far as to require American courts, when assisting
                                                                  the powerful presumptions of public access that attach to
foreign tribunals in the adjudication or enforcement of
                                                                  proceedings in American courts.
judgments, to violate fundamental principles of public policy,
including the First Amendment guarantees that American
                                                                  For the reasons articulated, this Report and Recommendation
courts are constitutionally bound to respect. For example,
                                                                  finds that the First Amendment right of access attaches to the
a federal statute, the SPEECH Act, 28 U.S.C. § 4102,
                                                                  filings of the parties in this § 1782 proceeding, over and above
states: “a domestic court shall not recognize or enforce a
                                                                  the common law right of access.
foreign judgment for defamation unless the domestic court
determines that ... the defamation law applied in the foreign
court’s adjudication provided at least as much protection for
freedom of speech and press in that case as would be provided                    IV. Recommended Resolution
by the first amendment to the Constitution of the United States                 of the Pending Sealing Matters
and by the constitution and law of the State in which the
domestic court is located.” Id. § (a)(1)(A). “Congress enacted       A. Document-by-Document Review
the SPEECH Act in 2010 in response to the perceived threat        As required by the Third Circuit, decisions on the resolution
of ‘libel tourism,’ a form of international forum-shopping        of the matters assigned to the Special Master and upon which
in which a plaintiff chooses to file a defamation claim in        this Report and Recommendation are based are grounded
a foreign jurisdiction with more favorable substantive law.”      in the Special Master’s document-by-document review. The
Trout Point Lodge, Ltd. v. Handshoe, 729 F.3d 481, 487 (5th       parties have sensibly grouped the sealings and redactions
Cir. 2013).                                                       into various categories. This Report and Recommendation
                                                                  is organized in alignment with those characterizations, with
 *16 Even prior to enactment of the SPEECH Act, American          references and examples to specific documents or portions of
courts had refused to enforce foreign libel judgments rendered    documents reviewed as associated with each category. 4
under foreign rules of decision that would violate First
Amendment principles if the case were litigated in the United
                                                                    B. Information Concerning the Arbitration Other
States. See  Bachchan v. India Abroad Publications Inc.,            than the First Arbitration Award Itself Should Not be
154 Misc. 2d 228, 585 (Sup. Ct. NY Cnty. 1992) (stating             Sealed


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 35 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


Storag and Baker Hughes have both extensively redacted              Any meaningful public understanding of the Court’s
rudimentary information regarding the underlying German             adjudication of this contested § 1782(a) proceeding under
DIS arbitration. As previously noted, Storag describes this         these standards will be unintelligible and incoherent in the
material as encompassing: (1) information concerning the            absence of disclosure of the rudimentary “who, what, when,
German DIS Tribunal’s procedural orders; (2) information            where” facts relating to the dispute being litigated in the
that would identify the nature of the parties’ claims               foreign tribunal. The public cannot sensibly comprehend
in the German Arbitration; (3) information that would               the Court’s decision as to whether grant or deny the §
identify the parties to the Arbitration; and (4) information        1782 application without disclosure of such elementary
concerning the existence of the arbitration. Storag Submission      circumstances.
at 4-5. Baker Hughes refers to such information more
generically as “specific information regarding the underlying       In keeping with the requirement of document-by-document
Arbitration.” Baker Hughes Brief at 4. However labeled,             review, the summaries below place these findings in more
both parties in their filed submissions have expansively            detailed context.
redacted information concerning the very existence of
the arbitration, information identifying the parties to
the arbitration, information concerning the German DIS
                                                                                                D.I. 22
Tribunal’s procedural orders, and information identifying the
nature of the parties’ claims in the arbitration. 5                 D.I. 22 (the redacted version of sealed D.I. 18), is Baker
                                                                    Hughes’s Memorandum in Opposition to Storag’s Application
 *17 The sealing of this information cannot be justified under      or, Alternatively, to Stay the Proceedings. D.I. 22 contains
the common law principles articulated in Avandia, nor under         countless redactions of many mundane and simple words or
the First Amendment right of access to judicial records.            phrases. Here are exemplars of individual words or phrases
                                                                    redacted from public view:
The notion that parties could litigate the propriety of a § 1782
application while hiding from the public the very existence           “The Arbitration Panel Constituted Under DIS Rules”
of the arbitral tribunal that allegedly supports discovery, the
                                                                      “the Panel”
identity of the parties to that dispute, the procedural orders
relating to the proceeding, and the basic nature of the claims        “the Arbitration Panel”
in that arbitral proceeding, is fundamentally inconsistent with
a federal court’s responsibilities in adjudicating a § 1782           “the Arbitration”
application.
                                                                      “German arbitration panel”
The central statutory predicate for the invocation of the             “arbitrations”
federal judicial power in § 1782 proceedings is that the
application be in aid of “a proceeding in a foreign or                “in Germany”
international tribunal.” 28 U.S.C. § 1782 (a). The additional
Intel factors include an assessment of: “(1) whether the            D.I. 22 also redacts and hides from public view phrases citing
evidence sought is within the foreign tribunal’s jurisdictional     to the German DIS Rules, or scholarly works elaborating on
reach, and thus accessible absent section 1782 aid; (2)             those DIS Rules. Here are examples:
the nature of the foreign tribunal, the character of the
proceedings underway abroad, and the receptivity of the               “DIS Rules, Art. 38”
foreign government or the court or agency abroad to U.S.
                                                                      “Korinna von Trotha, German Arbitration Institute (DIS),
federal-court judicial assistance; (3) whether the request
                                                                      WORLD ARBITRATION REPORTER 1 (2d ed. 2019)”
conceals an attempt to circumvent foreign proof gathering
restrictions or other policies of a foreign country or the United
                                                                    D.I. 22 is replete with redactions hiding from public view
States; (4) whether the subpoena contains unduly intrusive or
                                                                    passages containing narrative background description of
burdensome requests.” In re O’Keeffe, 646 Fed. App’x. 263,
                                                                    events and proceedings. Here are examples:
266 (3d Cir. 2016), citing     Intel, 542 U.S. at 264-65.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           14
           Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 36 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


                                                                that form the heart of most legal briefs or legal memoranda
  “a now-concluded arbitration in Germany (“First               submitted in American courts. Examples include:
  Arbitration”) under the rules of the German Arbitration
  Institute (“DIS”) as required by a contract with Baker          “the panel is a completely private arbitral body paid for by
  Hughes (Deutschland) GmbH (“BH Germany”)”                       the parties. Private arbitrations that derive from the parties’
                                                                  agreement”

                                                                  “Second, the entity that supplies the procedural rules
             *18 “subsurface safety valves
                                                                  governing the arbitration, the DIS, is likewise not a
            (“SSSVs”) for use in gas storage
                                                                  governmental authority or court”
            caverns”

                                                                Considered individually, and considered cumulatively, these
                                                                redactions render D.I. 22 incoherent and incomprehensible to
                                                                a public reader. Take, as an example, one heavily redacted
            “In the First Arbitration, Storag                   paragraph from the D.I. 22 Memorandum. Here is what was
            asserted claims for breach of contract              visible to the public:
            and warranty regarding alleged defects
            in the SSSVs. Storag received reams of
            documents and information regarding                             Because Storag is required [redacted
            the SSSVs (the same types of                                    material]    In     re    App.     of
            information it now seeks here); the                             Technostrovexport, 835 F. Supp. 695,
            arbitration included over 2,435 pages                           697–98 (S.D.N.Y. 1994).
            of briefing and over 1,000 exhibits.
            Id. It involved more than 20 expert
            witnesses and 40 reports. Id. The
                                                                This, of course, is manifestly incomprehensible to any public
            evidentiary hearings lasted ten days,
                                                                reader. It contains only the opening words “Because Storag
            with testimony from 29 witnesses
                                                                is required” followed by a citation to federal district court
            and experts. Id. The issues that were
                                                                decision from New York. Here is how the paragraph actually
            litigated and resolved included costs
                                                                read, with the redacted material inserted in bold:
            arising from alleged defects, repair
            costs, risks associated with the metal
            used in welds, and BH Germany’s
            knowledge of these risks. See id. at ¶                          Because Storag is required to seek
            4. The arbitrators issued their 337-page                        permission from the panel before
            award on June 7, 2018. Id. at ¶ 3.”                             seeking discovery—which was not
                                                                            in place until November 6 due to
                                                                            extensive delay caused by Storag—
                                                                            this Application should be stayed
  “in the arbitration particularly with respect to Baker
                                                                            until Storag receives permission
  Hughes....” (see Dec. 14, 2015 Hr. Tr. at 4:7-11) and “the
                                                                            from the arbitration panel to
  discovery that’s taken place in the German arbitration
                                                                            conduct this discovery. Decl. ¶ 10.
  did not extend to the BHGE U.S. entities....” See id. at
                                                                            Under similar circumstances, at
  ¶ 7 and Ex. 2-E at 16:6-12. Storag’s lead counsel in
                                                                            least one other district court has
  the First Arbitration, Daniel Schnabl of Freshfields—also
                                                                            denied a Section 1782 application
  lead counsel in the present “Second Arbitration” and the
                                                                            until such time as the applicant
  same firm seeking Section 1782 discovery here—attended
                                                                            sought and received approval from
  multiple hearings in which Triuva argued for obtaining
                                                                            the arbitration panel. In re App. of
  BHGE documents. Id.”
                                                                            Technostrovexport, 835 F. Supp. 695,
                                                                            697–98 (S.D.N.Y. 1994).
D.I. 22 contains many redactions that are best characterized
as legal argument, or application of law to fact, of the sort


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          15
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 37 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


                                                                   but not the identity of the lawyer, the basis of the lawyer’s
 *19 Now, with the inclusion of the redacted material, the         knowledge, nor any of the substance recited by the lawyer in
passage is fully comprehensible to a public reader. The            the Declaration.
factual predicate and argument is revealed, as well as the
proposition for which the cited case is invoked. The redacted      The material redacted in D.I. 23 was not permissibly sealed
version, in contrast, completely defeats the animating             and kept from public view, either under the common law
purposes behind the common law and First Amendment                 Avandia principles or the First Amendment, for reasons
                                                                   identical to those identified with regard to D.I. 22.
presumptions of access. See       Baxter International, Inc. v.
Abbott Laboratories, 297 F.3d 544, 545 (7th Cir. 2002) (“How
else are observers to know what the suit is about or assess
the judges’ disposition of it? Not only the legislature but also                               D.I. 24
students of the judicial system are entitled to know what the
heavy financial subsidy of litigation is producing. These are      D.I. 24 is the public redacted version of D.I. 20, a second
among the reasons why very few categories of documents are         Declaration submitted by Baker Hughes in support of its
kept confidential once their bearing on the merits of a suit has   Memorandum in Opposition. To its credit, the Declaration of
been revealed.”).                                                  Mr. Zeve, who is participating as Counsel in the proceeding
                                                                   before this Court, is not heavily redacted. Even so, the
In short, the redactions render D.I. 22 outside any reasonable     redactions that were made are indistinguishable in their
comprehension to a public reader. D.I. 22 becomes a jigsaw         content and tenor from the material already found to be
puzzle with so many pieces missing that the viewer can only        inappropriately redacted in D.I. 22 and D.I. 23. A few
guess at what the image depicted might be.                         illustrative phrases will suffice to demonstrate the point: D.I.
                                                                   24 pervasively redacted words such as “arbitration,” and
                                                                   phrases such as: “When the First Arbitration ended,” and
                                                                   their synonyms and variations. More substantively, D.I. 24
                            D.I. 23                                redacted descriptions of the timing of events or procedures
                                                                   or the identities of participants. For example, the D.I. 24
D.I. 23 is the public redacted version of D.I. 19, a Declaration
                                                                   Declaration redacted this passage:
submitted by Baker Hughes in support of its Memorandum
in Opposition. D.I. 23 was essentially redacted in its entirety.     “Daniel Schnabl of Freshfields Bruckhaus Deringer, who I
While small fragments of text are visible to the public,             understand to be lead counsel in the proceeding underlying
virtually of the Declaration remains sealed. For example, the        Storag’s current Section 1782 application (the “Second
Declaration begins by redacting the identity of the Declarant,       Arbitration”),”
Franz T. Schwarz. It is revealed that Mr. Schwarz is a
partner in the law firm of Wilmer Cutler Pickering Hale             *20 The material redacted in D.I. 24 was not permissibly
and Dorr, LLP. But redacted and not visible to the public          sealed and kept from public view, either under the common
are the critical additional facts explaining that Mr. Schwarz      law Avandia principles or the First Amendment, for reasons
represents Baker Hughes (Deutschland) GmbH in its dispute          identical to those identified with regard to D.I. 22 and D.I 23.
against Storag. Also hidden is any explanation of his role
in his representation from which his personal knowledge
comprising the substance of his Declaration was acquired.
The substance of the Schwarz Declaration is then redacted                                      D.I. 36
almost in its entirety. That substance closely parallels the
                                                                   D.I. 36 is the public redacted version of D.I. 33, Storag’s Reply
same sort of material redacted by Baker Hughes in D.I. 22,
                                                                   in Further Support of its Application. Storag’s redactions
the rudimentary information regarding the DIS arbitration
                                                                   follow exactly the same pattern as the redactions of Baker
proceedings. Indeed, as would be expected, the Memorandum
                                                                   Hughes. Once again, simple generic phrases such as, “in the
filed by Baker Hughes in D.I. 22 largely lifts from the facts
                                                                   Arbitration,” and their ilk, are redacted throughout. Once
recited by Mr. Schwarz in D.I. 23.
                                                                   again, citations to scholarly works speaking to the crux of the
                                                                   legal issues contested by the parties, such as citations to the
In sum, viewing D.I. 23, any public reader would know there
                                                                   Stanford Journal of International Law, are redacted:
was a Declaration by a lawyer supporting Baker Hughes,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            16
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 38 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)




                                                                      In the First Arbitration, the issue of the full repair costs
                                                                      that Storag already incurred was only litigated and decided
             KENNETH           BEALE,       JUSTIN
                                                                      with respect to the two caverns that already ruptured due to
             LUGAR & FRANZ SCHWARZ,
                                                                      the serial defect in Baker Hughes Germany’s SSSVs. There
             SOLVING THE § 1782 PUZZLE:
                                                                      is also a separate group of 28 caverns (the “28 Caverns”)
             BRINGING CERTAINTY TO THE
                                                                      for which the tribunal in the First Arbitration only granted
             DEBATE         OVER        28     U.S.C.
                                                                      declaratory relief on liability but did not rule on the level of
             SEC. 1782’S APPLICATION TO
                                                                      damages to be paid for the full repair not yet incurred at the
             INTERNATIONAL ARBITRATION,
                                                                      time. Based on this declaratory judgment, Storag now seeks
             47 Stan. J. Int’ L. 51, 95 (2011)
                                                                      payment for the costs of fully repairing the 28 Caverns.

                                                                      I appeared before the Texas court on a couple occasions
And once again, Storag, like Baker Hughes, redacted legal             in 2017 and 2018 only to assist with potential factual or
argument, or application of law to fact. Take, for example, this      legal questions Judge Hughes might have about the First
redaction:                                                            Arbitration. To the best of my recollection, I explained that
                                                                      documents held by or under the control of Baker Hughes
  (“[T]here are no concerns in German law against the use of          were beyond the First Arbitration tribunal’s jurisdiction
  information legally acquired abroad. This is applicable, in         as Baker Hughes was not a party to the First Arbitration.
  particular, if the powers of a foreign court, such as within        At that time, the present Arbitration was not pending. As
  the scope of the § 1782 proceeding, are broader than those          far as I am aware, the Texas court has not yet ordered
  of a German court would be. The same applies ... with the           any discovery given Baker Hughes’ motion for summary
  DIS [Rules).”). The Tribunal also ruled that Storag was             judgment.
  not required to obtain its prior consent before filing its
  Application,”                                                      *21 The material redacted in D.I. 37 was not permissibly
                                                                    sealed and kept from public view, either under the common
The material redacted in D.I. 36 was not permissibly sealed         law Avandia principles or the First Amendment, for reasons
and kept from public view, either under the common law              identical to those identified with regard to D.I. 22, D.I 23, D.I.
Avandia principles or the First Amendment, for reasons              24, and D.I. 36.
identical to those identified with regard to D.I. 22, D.I 23, and
D.I. 24.

                                                                                                 D.I. 41

                            D.I. 37                                 D.I. 41 is the public redacted version of D.I. 39, Baker
                                                                    Hughes’s Sur-Reply Memorandum in Further Opposition
D.I. 37 is the public redacted version of D.I. 34, a Declaration    to Storag’s Application. D.I. 41 follows the now-familiar
in support of Storag’s Reply in Further Support of its              pattern. It redacts countless generic phrases, such as “the
Application. D.I. 37 is heavily redacted. The name of the           Panel.” It redacts argumentation in the nature of application
Declarant, Dr. Daniel Schnabl, is redacted. Also redacted           of law to fact, such as: “Storag can request in the Arbitration
is information explaining Dr. Schnabl’s relationship to the         the same documents it seeks here, and to the extent the Panel
dispute: “I am lead counsel to Storag Etzel GmbH (“Storag”)         determines that any of Storag’s requests for BHGE documents
in pending arbitration proceedings against Baker Hughes             are proper, BH Germany has committed to producing such
(Deutschland) GmbH in Germany.”                                     documents if ordered to do so.”

Essentially all of the substantive information contained in Dr.     The material redacted in D.I. 41 was not permissibly sealed
Schnabl’s Declaration was redacted. This included recitations       and kept from public view, either under the common law
of matters involving the German arbitration proceedings             Avandia principles or the First Amendment, for reasons
and matters surrounding the federal court litigation in the         identical to those identified with regard to D.I. 22, D.I 23, D.I.
Southern District of Texas. Here are examples:                      24, D.I. 36, and D.I. 37.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              17
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 39 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


                                                                   which would qualify as a “trade secret” or “commercially
   C. Information Regarding the First Arbitral                     sensitive information” of the sort that would justify sealing
   Award, and other Information Characterized as                   under either the common law or the First Amendment. See
   Commercially Sensitive
Aside from all of the redacted material contained in their             In re Application of Ewe Gasspeicher GmbH, 2020 WL
various briefs, memoranda, and declarations, none of which,        1272612, at *4 (“Here, the volume of materials filed under
for the reasons articulated above, merit sealing, the parties      seal—105 documents totaling 1,551 pages—and the lack
have attached massive exhibits to those briefs, memoranda,         of an efficient way to determine what exactly has been
and declarations. These have been filed entirely under seal.       redacted, has not made the Court’s task easy. Nevertheless,
Some of these exhibits, such as recitations from scholarly         it is readily apparent that certain redacted material cannot
works, or the German DIS rules in their entirety, are in           meet the standard laid out by the Third Circuit in Avandia.
the public domain, and contain no specific information             For example, in several documents, such as the Ex Parte
relating to the merits of the parties’ dispute or the First        Application for an Order Pursuant to 28 U.S.C. § 1782
Arbitral Award. For all the reasons recited above finding that     (D.I. 2), EWE Gasspeicher has redacted the name of the
rudimentary information concerning the underlying German           respondent, Halliburton, and the name of one of its declarants,
DIS arbitrations may not be sealed under common law or             Dr. Daniel Schnabl, even though both of those names are
First Amendment standards, none of those exhibits warrant          publicly displayed on the court docket itself.”).
sealing, in whole or in part.
                                                                    *22 Yet it is also plausible that some of the detail contained
This leaves the single most troubling exhibits, displaying in      in the Award, ranging from scientific and technological detail
their entirety the initial DIS Award. The Award is a 337-page      to commercially sensitive contract terms or arrangements,
document issued on June 7, 2018. The first DIS Award has           would qualify for sealing. In each such instance, the
been filed in two places on the docket of this Court. The          party advocating sealing of the specific material would
Award was first filed in its entirety by Storag as an exhibit      have the burden of isolating that specific material and
to its Declaration in support of its initial § 1782 application.   also providing the high levels of justification required for
(D.I. 5, Exhibit C). As previously noted, Storag moved to seal     its redaction. Moreover, embarrassment or protection of
this Declaration, and the accompanying exhibits, including         reputation would not suffice—some more palpable and
Exhibit C containing the first Award. The motion was denied        particularized demonstration of commercial harm would be
by the Court, and a motion for reconsideration was denied as       required.
well, and thus Exhibit C has been in the public domain since
August 2019. For its part, Baker Hughes filed the Award as a       For two reasons, however, there is no justification for the
sealed exhibit to the Declaration of Franz Schwarz.                continued sealing of the copy of the Award attached to the
                                                                   Declaration of Franz Schwarz submitted by Baker Hughes,
If the Court were operating on a clean slate, and if the parties   or for retroactively sealing the already un-sealed copy of the
had fulfilled their initial obligations under Avandia and the      Award in D.I. 5, Exhibit C.
First Amendment, it is certainly plausible that certain specific
information contained in the dense 337-page initial Award
                                                                      1. The Parties Have Failed to Satisfy their Burden of
might have qualified as commercially sensitive information
                                                                      Isolating and Demonstrating Specific Particularized
of the sort that might satisfy either the common law Avandia
                                                                      Harm.
standards or the stricter First Amendment standards.
                                                                   First, the parties have failed to meet the burdens imposed
                                                                   upon them by either the common law or the First Amendment.
It is inconceivable, however, that everything in the Award
                                                                   As already explained, those burdens require that the parties
would have qualified for sealing, or even that most of the
                                                                   identify and justify, redaction by redaction, the portions
material in the Award would have qualified for sealing. Vast
                                                                   of the Award justifying sealing. The parties have not met
sections of the Award contain discussion of German law,
                                                                   this burden. To the contrary, they have merely recited,
DIS procedure, summations of legal argument, invocations
                                                                   in conclusory and blanket fashion, generalized claims
of scholarly works, and rudimentary discussion of the
basic factual circumstances underlying the dispute, none of        of competitive harm. See         In re Application of Ewe
which would qualify for sealing under the rationales already       Gasspeicher GmbH, 2020 WL 1272612, at *4 (“In addition,
explained in this Report and Recommendation, and none of           generic labels signifying the very existence of the arbitration


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           18
             Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 40 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


also do not meet the Avandia standard. (See, e.g., D.I. 38 at         motion for reconsideration of that ruling by Judge Connolly,
1 (redacting the words ‘Arbitration’ and ‘Response’); D.I. 44         may or may not partake of the gravitas or solemnity required
at 1 (redacting the words ‘the Panel’s decision.’). Similarly,        to constitute the formal “law of the case.” The “law of the
information summarizing or describing the arbitration’s               case” doctrine “ ‘posits that when a court decides upon a rule
procedural history is not the type of information that courts         of law, that decision should continue to govern the same issues
typically protect. (See, e.g., D.I. 66 (redacting ‘on July 10,
                                                                      in subsequent stages in the same case.’ ”  Christianson v.
2019, the German Entities submitted an Application for
                                                                      Colt Industries Operating Corp., 486 U.S. 800, 816 (1988);
Change of the Calendar of Proceedings ....’). Finally, portions
of briefs, motions, or notices that quote materials filed in the      quoting     Arizona v. California, 460 U.S. 605, 618, (1983).
arbitration are not per se entitled to confidentiality (even if the   “This rule of practice promotes the finality and efficiency
underlying arbitration document should be kept confidential           of the judicial process by ‘protecting against the agitation of
in its entirety) unless a party can show that the quoted              settled issues.’ ” Christianson, 460 U.S. at 618, quoting 1B
material by itself meets the Avandia standard. Certain quotes         J. Moore, J. Lucas, & T. Currier, Moore’s Federal Practice ¶
of the arbitration material are simply too benign to warrant a        0.404[1], p. 118 (1984). Even so, setting the formalities of the
categorical rule.”).                                                  “law of the case” doctrine aside, the explanation articulated
                                                                      by Judge Andrews in denying Storag’s initial sealing motion
To the extent that these harms are grounded in embarrassment          reflected the Court’s cogent and considered judgment that
or reputational injury to either party, as previously explained,      the mere existence of German arbitration rules providing
those interests are per se disqualified as sufficient to              for confidentiality do not “provide good cause for sealed
justify sealing. See, e.g.,       Avandia, 924 F.3d at 666;           proceedings in U.S. Courts.” (D.I. 7).

   Westinghouse, 949 F.2d at 663;         Littlejohn, 851 F.2d at
                                                                      Multiple rationales support this principle, on the specific
685;     Publicker, 733 F.2d at 1074. “Simply showing that            facts of the record here, and more broadly as applied
the information would harm the company’s reputation is not            in the international context of § 1782. 6 In addressing
sufficient to overcome the strong common law presumption              these matters, the Special Master is sensitive to and
in favor of public access to court proceedings and records.”          appreciative of the highly professional and nuanced advocacy
    Brown & Williamson, 710 F.2d at 1180. (“[T]he natural             of counsel representing both parties. Estimable lawyers
desire of parties to shield prejudicial information contained in      representing both parties, from Delaware, across the United
judicial records from competitors and the public ... cannot be        States, and Europe, have ably explained the significant
accommodated by courts without seriously undermining the              cultural differences between the presumptions of openness
tradition of an open judicial system. Indeed, common sense            applicable in American judicial proceedings, and the very
tells us that the greater the motivation a corporation has to         different cultural and legal traditions that apply outside
shield its operations, the greater the public’s need to know.”        the United States, and that are specifically in play in
                                                                      these proceedings conducted pursuant to the default DIS
   Lugosch, 435 F.3d at 123).
                                                                      arbitral rules in Germany. With appreciation for that
                                                                      advocacy and acknowledgment of those cultural and legal
To the extent that there may be specific technical
                                                                      differences, however, this Report and Recommendation finds
or commercial information that would cause palpable
                                                                      the arguments ultimately unpersuasive.
commercial harm to either party, no such harm has been
isolated or demonstrated by either party. Critically, distilled
                                                                      Elemental principles governing the exercise of federal court
to the core, the parties do not rely on particularized
                                                                      jurisdiction strongly militate against the notion that a United
demonstrations of palpable harm that would be caused to
                                                                      States District Court ruling on a § 1782 application should
either of them by disclosure of the material contained in the
                                                                      seal filings that would otherwise, applying the access
Award, but rather rely instead on the confidentiality protocols
                                                                      principles derived from the Federal Rules of Civil Procedure,
of the German DIS rules under which the pending DIS
                                                                      the common law, and the Constitution of the United States,
arbitration proceedings are being conducted in Germany.
                                                                      be open to the public.

 *23 The initial ruling by Judge Andrews denying Storag’s
                                                                       *24 Federal courts apply the federal procedural rules that
opening motion to seal, and the subsequent denial of Storag’s
                                                                      govern adjudication of matters in federal cases, as derived


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               19
             Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 41 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


from the Constitution, federal statutes, the Federal Rules of       should give way to contrary procedures, or contrary values,
Civil Procedure, and federal common law. Applying choice            regarding the conduct of litigation in foreign countries.
of law principles, federal courts also at times apply the
substantive legal rules of decision of states or foreign nations.   “Section 1782 is the product of congressional efforts, over the
                                                                    span of nearly 150 years, to provide federal-court assistance
   Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938).
                                                                    in gathering evidence for use in foreign tribunals.”      Intel
American federal courts, like their American state court            Corporation, 542 U.S. at 247. The statute was passed to
counterparts, however, do not import the procedural rules of        empower federal courts to assist foreign tribunals. The statute
other American states or foreign courts. “ ‘When, because           does not transform federal courts into foreign tribunals. The
the plaintiff happens to be a non-resident, such a right            Delaware Federal District considering an application to assist
is enforceable in a federal as well as in a State court,            in discovery on behalf of a party embroiled in an arbitration
the forms and mode of enforcing the right may at times,             proceeding in German does not become an arbitral body in
naturally enough, vary because the two judicial systems are         Germany; the Delaware Federal District Court remains at
                                                                    all time the Delaware Federal District Court. As such, the
not identic.’ ”    Hanna v. Plumer, 380 U.S. 460, 473 (1965),
                                                                    District Court applies its own principles governing public
quoting      Guaranty Trust Co. of New York v. York, 326 U.S.       access to documents filed before it. The Federal Rules of Civil
99, 108 (1945). “What matters is what the rule itself regulates:    Procedure, the federal common law presumption of access
If it governs only ‘the manner and the means’ by which the          to judicial records, and the First Amendment apply with
litigants’ rights are ‘enforced,’ it is valid; if it alters ‘the    full force to all documents filed in this Court, undiminished
rules of decision by which [the] court will adjudicate [those]      and undiluted by any protocols imposed by private German
rights,’ it is not.” Shady Grove Orthopedic Associates, P.A.        arbitral forums.
v. Allstate Insurance Co., 559 U.S. 393, 407 (2010).
                                                                     *25 It does not matter that the parties in their underlying
The principles governing the presumption of access                  commercial contract agreed to arbitrate any disputes arising
to documents filed in federal courts are not in any                 from the contract in a German arbitral tribunal that imposes
sense “outcome-determinative” or “substantive” within the           (absent agreement of the parties) confidentiality norms
meaning of these familiar choice-of-law concepts derived            profoundly different from those imposed by American federal
from Erie and its progeny. They establish no substantive            law. Arguing to the contrary, Storag points to a single sentence
rights or privileges germane to the merits of the parties’          in the Third Circuit’s 1984 opinion in Publicker, which
underlying dispute, but rather govern the process by which          reads in its entirety: “A similar situation would be presented
federal courts manage the documents filed before them, and          where there is a binding contractual obligation not to disclose
the rules of public access applicable to those documents. As        certain information which to the court seems innocuous but
previously summarized, the principles governing protective          newsworthy; in that situation unbridled disclosure of the
orders derive from the Federal Rules of Civil Procedure.            nature of the controversy would deprive the litigant of his
The common law principles derive from the inherent powers           right to enforce a legal obligation.” Publicker, 733 F.2d at
of federal courts, as judicial instruments of American              1073-74. See Storag Submission at 4.
sovereignty, to control their own judicial files and records.
“Every court has supervisory power over its own records             What the Third Circuit meant in this somewhat cryptic
and files.”  Nixon v. Warner Communications, 435 U.S. at            sentence is not so easy to decipher. To begin, the sentence was
598. Courts have “inherent power” to make determinations            dicta. Publicker was a seminal opinion of the Third Circuit
regarding the confidentiality of matters before them.               recognizing both the common law and First Amendment
                                                                    rights of access, and reversing a district court’s order sealing
   Avandia, 924 F.3d at 671, citing          Pansy, 23 F.3d         materials. In a paragraph describing situations in which
at 786. The First Amendment principles derive from the              sealing could conceivably be justified, the Third Circuit
United States Constitution. All three sources of law that           postulated three categories: one involving “the content of
govern the sealing of materials in federal court litigation are     the information at issue,” a second “the relationship of
procedural in nature—though those procedures are animated           the parties,” and the third “the nature of the controversy.”
by commanding presumptions of open access that are
powerfully American. None of those American sources of law             Publicker, at 733 F.2d at 1073. The Third Circuit then



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           20
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 42 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


offered examples. For “the content of the information,”             that the arbitration clause itself is a “binding contractual
it used as an example “safeguarding a trade secret.” Id.            obligation.”
For the “relationship of the parties,” it posited a suit by
a client to prevent a lawyer from disclosing confidential           Yet it stretches credulity to characterize the arbitration
information protected by the attorney-client privilege. Id. The     clause itself as the sort of “binding contractual obligation
Third Circuit then gave as an example of “the nature of the         not to disclose certain information” the Third Circuit
controversy,” the sentence at issue, referring to “a binding        was contemplating in the quoted sentence from Publicker.
contractual obligation not to disclose certain information.”        Nothing in the arbitration clause refers to any “information,”
                                                                    or to any “obligation of confidentiality.” It is rather a run-of-
   Id. at 1073-74.
                                                                    the-mill plain vanilla arbitration clause designating the DIS
                                                                    as the forum, Hanover Germany as the location, and German
What the Third Circuit precisely had in mind in referring
                                                                    as the language of arbitration. See D.I. 5, Exhibit C, ¶ 9.
to such a “binding obligation not to disclose certain
information” as descriptive of the “nature of the controversy”
                                                                    In the end, Storag’s argument proves too much, and amounts
was not further explained in the Publicker opinion. Nor does
                                                                    to nothing more than another way of asserting that when an
it appear that any subsequent opinion of the Third Circuit,
                                                                    application to a federal court for discovery under § 1782 is
or any district court within the Circuit, has ever relied upon,
                                                                    presented in aid of proceedings in a foreign private arbitration
applied, or interpreted this dicta. Perhaps the court was
                                                                    conducted out of public view, all material that is secret in
contemplating contracts such as a non-disclosure agreements,
                                                                    the foreign arbitral proceedings must remain secret in the
and positing a dispute over an alleged breach of a non-
                                                                    federal § 1782 proceedings as well. After all, effectively
disclosure agreement as an example of a situation in which
                                                                    all enforceable arbitration clauses are “binding contractual
“the nature of the controversy” might supply an overriding
                                                                    obligations.” If Storag’s position is sound, it means that
justification for sealing. Moreover, whatever the court had in
                                                                    federal courts presented with § 1782 applications arising from
mind, the dicta in Publicker did not assert that all disclosure
                                                                    foreign arbitration proceedings that are being conducted in
of the “nature of the controversy” would be impermissible,
                                                                    confidence must follow the confidentiality rules of the foreign
but only that “unbridled disclosure” would be unwarranted.
                                                                    arbitral tribunal, not the rules that govern confidentiality
Id. (emphasis added).
                                                                    under the Federal Rules of Civil Procedure, the common law,
                                                                    and the Constitution of the United States. Storag’s arguments,
Storag, however, argues that the sentence from Publicker has
                                                                    and its invocation of the dicta in Publicker, are unsound, and
a more sweeping meaning, and under this proffered meaning,
attempts to justify all of its sealed submissions filed with        must be rejected. See In re Application of Ewe Gasspeicher
this Court. This cannot be the law. If it were, parties could       GmbH, 2020 WL 1272612, at *5 (“Ultimately, the parties
contract in advance to avoid the entirety of the public access      have contractually agreed to resolve their differences via
rules otherwise applicable in federal court litigation, asserting   an arbitration that keeps confidential ‘the existence of the
as justification for this conversion of the court to a “Star        arbitration, the names of the parties, the nature of the claims,
Chamber” their “binding contractual obligation” to litigate in      the names of any witnesses or experts, any procedural orders
private.                                                            or awards, and any evidence.’ (D.I. 1 ¶ 4). But the parties
                                                                    have sought assistance with those arbitration proceedings in
To be fair, Storag does correctly observe that the initial          this Court, which is not bound by the same confidentiality
contract between Storag and the German subsidiaries of              standards.”).
Baker Hughes contained an arbitration clause, under which
arbitration would be conducted pursuant to the rules of the         For its part, Baker Hughes argues that resolution of the sealing
DIS. Storag in turn makes the fair point that this itself was a     and redaction issues pending before the Court should be
“binding obligation.” What Storag seeks to derive from this,        driven by application of the Pansy factors. Baker Hughes only
however, pushes the argument too far.                               argues, however, that Pansy factors 1, 2, 3, and 7 are germane,
                                                                    and does not address factors 4, 5, 6, or 8.
 *26 The syllogism proffered by Storag is not persuasive.
The underlying contract did include an arbitration clause           Addressing the first Pansy factor, whether disclosure will
designating DIS as the arbitral tribunal. See D.I. 5, Exhibit       violate any privacy interests, Baker Hughes asserts that
C, ¶ 9 (reciting the arbitration clause). And it is true enough


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             21
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 43 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


the sealed material includes competitive information, trade        the even more robust standards that govern access under the
secrets, and technical information regarding its products.         First Amendment.

The second Pansy factor, whether the information is being          Baker Hughes places significant emphasis on a 2017
sought for a legitimate purpose, Baker Hughes concedes,            Memorandum Order by Judge Burke, in The Gillette
probably does not apply, since no third party is seeking           Company v. Dollar Shave Club, Inc., No. 15-1158-LPS-
information. But to the extent the second Pansy factor             CJB, D.I. 511, Slip Op. at 4 (D. Del. Sept. 6, 2017). In
might apply, Baker Hughes argues, it cuts against disclosure,      that decision, as Baker Hughes correctly observes, Judge
because Storag is seeking information for an improper              Burke did approve redactions regarding the content of certain
purpose.                                                           material relating to arbitration proceedings, including the
                                                                   content of certain determinations made by an arbitral tribunal.
Under the third Pansy factor, whether disclosure will cause        Viewed in its entirety, however, Judge Burke’s Memorandum
embarrassment to a party, Baker Hughes asserts, disclosures        Order in Gillette largely cuts against the wholesale redactions
could cause harm to it and its subsidiaries, by causing            urged by Baker Hughes and Storag here. Judge Burke’s
embarrassment and reputational damage, particularly as to          Order in Gillette, rendered well before the Third Circuit’s
information that may be disclosed out of context. See              2019 guidance in Avandia, nonetheless anticipated the core
Baker Hughes Brief at 15. (“Disclosure of the Arbitration          principles that would become the controlling law in the Third
Information could result in loss of good will and reputational     Circuit following Avandia. Of particular importance is this
harm. If the Arbitration Information becomes public, then          passage from Judge Burke’s Order in Gillette:
the factual and procedural history between the German
parties and Storag’s unresolved allegations in the pending           As for these two subcategories of information, it is clear to
Arbitration could result in customers of BHGE or BH                  the Court that there is not good cause for redaction. This is
Germany deciding to use a different supplier, when those             not only because the parties do not seek redaction of similar
customers otherwise would not have been aware of the still-          information elsewhere in the August 7 Memorandum
pending and confidential dispute among the parties to the            Order, but, even more importantly, because these categories
Arbitration.”).                                                      of information reflect the very crux of the parties’ legal
                                                                     dispute. That is, these proposed redactions relate to the
 *27 Finally, addressing the seventh Pansy factor, whether           key legal questions that led to the Court’s August 7
the case involves issues important to the public, Baker Hughes       Memorandum Order: did the 2014 Agreement revoke the
argues that there is no public interest in the details of the        arbitration provision in the 2008 Agreement, and if not,
private German arbitration proceeding, which is a commercial         do the parties’ disputes (at issue in the instant litigation)
dispute between the parties, and that the public will be able        fall within the scope of what should be arbitrated? With
to discern all it needs to know to understand this Court’s           information like this redacted, it would be difficult for
resolution of the § 1782 application proceeding before it.           the public to understand the District Court’s decision,
Baker Hughes thus asserts that “the public has no interest           because the very issues that were before the Court would
in the status of, submissions made to, and rulings rendered          be obscured. See, e.g., Del. Display Grp. LLC v. LG Elecs.
in confidential commercial arbitration proceedings.” Id. at          Inc., 221 F. Supp. 3d 495,497 (D. Del. 2016) (noting
16. Furthermore, Baker Hughes argues, “the public will be            that where “[i]nformation ... was relevant to the judicial
able to understand these proceedings and the Court’s rulings         proceedin [,]” that weighs against the necessity of sealing);
without the need to review the confidential information at           Newman v. Gen. Motors Corp., Civil Action No. 02-135
issue. The substance of the Arbitration is entirely ancillary to     (KSH), 2008 WL 5451019, at *3, *8 (D.N.J. Dec. 31,
this Section 1782 proceeding.” Id.                                   2008) (upholding a Magistrate Judge’s decision that certain
                                                                     documents should not be sealed, and noting the judge’s
The arguments advanced by Baker Hughes fail to account for           explanation that the “public has a right to know what
the fundamental divide established in Avandia between the            evidence and arguments were presented to the Court that
Pansy standards that govern the issuance of protective orders        led to its decision”).
under Rule 26 and the standards that govern the presumption
                                                                   Gillette, Slip. Op. at 9.
of access to judicial records under the common law, let alone




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           22
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 44 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


Judge Burke’s opinion also quoted and extensively relied          at length. None of the rudimentary information contained
                                                                  in the filings of the parties, or in the First German DIS
upon a prior opinion of this Court,      Mosaid Technologies,
                                                                  Award, qualify for sealing under either the common law or
Inc. v. LSI Corp., 878 F. Supp. 2d 503, 513-14 (D. Del. 2012),
                                                                  constitutional standards. And to the extent that Baker Hughes
which in turn approved and relied upon a decision from the
                                                                  might plausibly have isolated particularized examples of
United States District Court for the Southern District of New
                                                                  trade secrets or commercially sensitive information other
York, In re Eastman Kodak Company’s Application, 2010 WL
                                                                  than embarrassment or reputational harm, it has failed to meet
2490982, at *1–2 (S.D.N.Y. June 15, 2010). That passage
                                                                  its burdens of substantive specificity and persuasion.
from Mosaid is also highly salient to the matters pending here:

   *28 As the Kodak court recognized, civil judicial
                                                                     2. The Material Sought to be Sealed is Already in the
  proceedings cannot effectively operate if huge swaths of
                                                                     Public Domain
  judicial opinions and hearing transcripts are subject to
                                                                  There is a second, independent reason for not sealing the
  redaction.... Yet, all the parties here have proposed that
                                                                  material at issue. The materials sought to be sealed have been
  the Court redact the discussion of how that case should
                                                                  in the public domain on the docket of this Court for months.
  (or should not) apply to the present facts, because it
                                                                  Much of that material has also been revealed on the public
  necessarily reveals some of the terms of the underlying
                                                                  docket of the United States District Court for the Southern
  license agreements in this case. In order for courts to
                                                                  District of Texas as part of the Texas litigation.
  “talk” to litigants and for the public to fully understand
  a court’s precedent, how prior decisions were arrived at,
                                                                  While the parties argued in the hearing conducted before the
  and the similarities among cases, courts need to disclose
                                                                  Special Master that there may be revelations germane to the
  at least some of the terms of the agreements—even
                                                                  second pending German DIS arbitration that reveal matters
  confidential ones—that are the subject of the adjudication.
                                                                  separate and distinct from those already in the public domain
  Otherwise, our opinions and transcripts would become
                                                                  as a result of the prior release of the first DIS arbitral award,
  useless and devoid of context, such that even the basic
                                                                  the Special Master, having reviewed the record carefully, does
  nature of disputes would be indiscernible. Indeed, courts
                                                                  not agree. To the extent that the redacted submissions of the
  have recognized that even terms of highly confidential
                                                                  parties reference material germane only to the second DIS
  agreements—such as settlement agreements—may need to
                                                                  proceedings, not the first, none of those redactions involve
  be disclosed, such as “when the parties seek interpretative
                                                                  anything more than the rudimentary “who, what, when,
  assistance from the court or otherwise move to enforce a
                                                                  where” materials that this Report and Recommendation has
  provision [of that agreement].”
                                                                  already found inappropriate for sealing. The Special Master
                                                                  has not identified, and the parties have not isolated, any
   Mosaid, 878 F. Supp. 2d at 512.
                                                                  unique trade secrets or commercially sensitive information in
                                                                  their filings not already revealed by the already docketed first
As in the observations in Gillette, Mosaid, and Kodak, all of
                                                                  DIS Award, and now long in the public domain. To conjure
the basic information surrounding the arbitration proceedings
in Germany pending here before the Special Master go to the       Gertrude Stein, “there is no there there.” 7
“crux” of the legal dispute pending before the District Court
in this § 1782 proceeding. Once stripped of any deference         “Secrecy is fine at the discovery stage, before the material
to German DIS arbitral rules, the submissions of the parties      enters the judicial record.”    Baxter International, 297 F.3d
seeking sealing of the DIS Award cannot meet the standards
                                                                  at 545, citing     Seattle Times Co. v. Rhinehart, 467 U.S. 20
for ceiling under the common law, as articulated in Avandia,
                                                                  (1984). But once the cat is out of the bag, it cannot be put
let alone the standards applicable under the First Amendment.
                                                                  back in the bag. See SmithKline Beecham Corp. v. Pentech
                                                                  Pharmaceuticals, Inc., 261 F. Supp. 2d 1002, 1008 (N.D. Ill.
In short, the arguments advanced by Baker Hughes for sealing
                                                                  2003) (Posner, Circuit Judge, sitting by designation) (“but
are not persuasive and must be rejected. The Pansy factors
                                                                  there the cat is out of the bag, so there is no need for the
are not the proper factors to apply. Yet even to the extent
                                                                  settling parties to submit an amended redacted version.”).
that they still provide some residual guidance under the
common law or First Amendment analysis, the arguments
of Baker Hughes fail, for the reasons previously discussed



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            23
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 45 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)



 *29 After material appears unsealed on a court’s docket,            public domain.”) citing     Level 3 Communications, LLC
and therefore in the public domain, there are little, if any,        v. Limelight Networks, Inc., 611 F. Supp. 2d 572 (E.D. Va.
plausible justifications for subsequently sealing the same           2009); Joint Equity Committee of Investors of Real Estate
material. See Gillette, No. 15-1158-LPS-CJB, D.I. 511, Slip          Partners, Inc. v. Coldwell Banker Real Estate Corp., 2012
Op. at 4 (noting that some material the parties sought to seal       WL 234396, at *2 (C.D. Cal. 2012); Cooke v. Town of
was already unsealed in other submissions). “Once material           Colorado City, Ariz., 2013 WL 3155411, at *2 (D. Ariz.
is in the public domain on the public dockets of courts,             2013); Apple, Inc. v. Samsung Electronics Co., Ltd., 2014 WL
there is little sound justification for sealing subsequent filings   722489, at *1 (N.D. Cal.2014).
containing the same public domain material.” Milhouse v.
Heath, No. 1:14-CV-01844, 2016 WL 9184416, at *1 (M.D.               Members of the public, and more pointedly, any competitors
Pa. Sept. 7, 2016). “The Court can conceive of no justification      of either Baker Hughes or Storag keen on mining whatever
to seal an opinion that is readily available in the public           competitive information might be accessible from the first
domain.” Sparman v. Edwards, 325 F. Supp. 3d 317, 319                DIS arbitral award, have now long had unfettered access to
(E.D.N.Y. 2018).                                                     it. No order of a court can un-ring that bell. This is not just
                                                                     a question of “judicial power,” but a question of practical
These principles have particular force in the modern world           technological futility. “We simply do not have the power, even
of electronic filing and judicial dockets openly accessible to       were we of the mind to use it if we had, to make what has thus
the public on government and private databases.      Gambale         become public private again.”      Gambale v. Deutsche Bank
v. Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004)                AG, 377 F.3d at 144.
(“But however confidential it may have been beforehand,
subsequent to publication it was confidential no longer. It
now resides on the highly accessible databases.”). See also
                                                                                            V. Conclusion
American Civil Liberties Union of Mississippi v. Fordice, 969
F. Supp. 403, 411 (S.D. Miss. 1994) (“Regarding documents            For the reasons stated above, this Report and
which are in the public domain, if a file contains only              Recommendation finds and recommends that the material
material which has already been made public, the Court               submitted under seal in this matter should be unsealed.
finds that such files should remain completely open and              (D.I. 22, 23, 24, 36, 37, and 41). Sealing is not justified
unredacted.”); aff’d sub nom. American Civil Liberties Union         under the common law right of access to judicial records in
of Mississippi, Inc. v. King, 84 F.3d 784 (5th Cir. 1996);           civil matters. As an alternative finding and recommendation,
Performance Chevrolet, Inc. v. ADP Dealer Services, Inc.,            sealing is not justified under the right of access emanating
No. 2:14-CV-2738 TLN AC, 2015 WL 13855488, at *1 (E.D.               from the First Amendment to the United States Constitution.
Cal. Feb. 27, 2015) (“Defendant has identified no rule, statute,
case or other authority requiring that the document it filed
must be sealed or redacted after the fact. To the contrary,          All Citations
the cases addressing this issue have denied requests to seal
documents where they were already publicly filed, or where           Slip Copy, 2020 WL 2949742
the information contained in the documents is already in the




                                                             Footnotes


1       The submissions of Storag and Baker Hughes on the issues assigned to the Special Master were submitted
        under seal, to preserve the confidentiality of material claimed to be justifiably sealed while those secrecy
        claims were themselves being litigated. For the same reason, this Report and Recommendation has also
        been initially filed under seal, pending review. To the extent that the recommendations for unsealing are
        adopted and affirmed, the submissions to the Special Master and this Report and Recommendation should
        also be unsealed.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             24
           Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 46 of 47
In re Application of Storag Etzel GmbH for an Order, Pursuant to..., Slip Copy (2020)


2      The arguments of the parties, including engagement with their proffered legal authorities, are discussed in
       greater detail in the portion of this Report and Recommendation applying the applicable legal principles to
       this record.
3      Because motions to seal material so commonly occur in commercial and corporate litigation, the vocabulary
       through which courts describe the harm often references trade secrets and proprietary business practices.
       But harms sufficiently specific and serious might also be demonstrated in non-business litigation contexts, in
       which compelling privacy, safety, health, or similar interests are at stake.
4      The Special Master acknowledges and has carefully reviewed the many helpful submissions of the parties,
       including the detailed chart submitted by Baker Hughes, to assist in the hearing conducted in this matter and
       subsequently filed on the Court’s Docket, in parsing and analyzing, document-by-document and redaction-
       by-redaction, the issues here pending.
5      This Report and Recommendation deals separately, in the next section of the Report, with the more detailed
       information filed in exhibits, including exhibits containing the First Arbitration Award.
6      While not critical to resolution of the issues pending here and not relied upon in this Report and
       Recommendation, it is worth observing as an aside that the confidentiality recitals in German DIS Article
       44.1 do not impose irrevocable obligations of confidentiality. Rather, Article 44.1 begins with the permissive
       language: “Unless the parties agree otherwise.” Storag and Baker Hughes could have agreed that that
       anything necessary to permit this District Court to evaluate their conflicting positions regarding the propriety
       of discovery under § 1782 could, by mutual agreement, be disclosed to the public. To the extent that litigation
       over the § 1782 application may have required some disclosure to the District Court of underlying material
       implicating trade secrets or other information that would cause specific and palpable commercial harm to
       either party, such an agreement between Storag and Baker Hughes might have reserved the right to interpose
       those specific assertions justifying sealing. In short, the German DIS rules by their own terms provided a
       vehicle through which the parties could have waived any confidentiality provisions contemplated by those
       rules, perhaps with a carve-out for material that would have permitted motions to seal material consisting
       of trade secrets or palpably harmful commercial information. While the parties persistently lament that they
       are stuck between a rock and hard place—the secrecy obligations imposed by foreign law and the common
       law and constitutional rights of public access recognized by American courts—perhaps they “doth protest too
       much.” WILLIAM SHAKESPEARE, HAMLET, ACT III, SCENE II.
7      Stein, Gertrude, EVERYBODY’S AUTOBIOGRAPHY 289 (New York: Random House, 1937).


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        25
            Case 3:17-cv-00101-RDM Document 544-1 Filed 10/09/20 Page 47 of 47
In re Storag Etzel GmbH, Slip Copy (2020)


                                                                      Report and Recommendation manifestly met “[t]he burden of
                                                                      the judicial opinion ... to explain and to persuade and to satisfy
                  2020 WL 2915781
                                                                      the world that the decision is principled and sound.” Federal
    Only the Westlaw citation is currently available.
                                                                      Judicial Ctr., Judicial Writing Manual, at vii (4th ed. 1991).
      United States District Court, D. Delaware.

    IN RE: Application of STORAG ETZEL GMBH                           I will adopt the Report and Recommendation in all respects
     for an Order, Pursuant to 28 U.S.C. § 1782, to                   expect for its alternative finding and recommendation that the
   Obtain Discovery for Use in a Foreign Proceeding                   parties’ sealing of records in this matter is “not justified under
                                                                      the right of access emanating from the First Amendment to
                 MISC. No. 19-MC-209-CFC                              the United States Constitution.” D.I. 58 at 72. Because I
                             |                                        agree with the Special Master’s conclusion that the parties’
                    Filed 06/03/2020                                  sealing of filings is not justified under the common law right
                                                                      of access to judicial records in civil matters, I need not and
Attorneys and Law Firms                                               therefore do not decide today whether the First Amendment

Rebecca Lyn Butcher, Matthew Robert Pierce, Landis Rath               also bars the sealing of the parties’ filings. See   Hagans v.
& Cobb LLP, Wilmington, DE, for Storag Etzel GmbH.                    Lavine, 415 U.S. 528, 547 (1974) (“[A] federal court should
                                                                      not decide federal constitutional questions where a dispositive
Anne Shea Gaza, Robert M. Vrana, Samantha G. Wilson,                  nonconstitutional ground is available.”).
Young, Conaway, Stargatt & Taylor LLP, Wilmington, DE,
Andrew Zeve, Pro Hac Vice, for Baker Hughes, a GE                     To be clear, I am neither rejecting the Special Master’s First
company, LLC.                                                         Amendment analysis nor criticizing him for engaging in that
                                                                      analysis. On the contrary, as I noted when I appointed the
Anne Shea Gaza, Young, Conaway, Stargatt & Taylor LLP,
                                                                      Special Master, I selected him to serve as a Special Master in
Wilmington, DE, for Baker Hughes Holdings LLC.
                                                                      large part because of his expertise in First Amendment matters
                                                                      and I asked him to engage in precisely the kind of cogent
                                                                      analysis set forth in his Report and Recommendation. The
                MEMORANDUM ORDER                                      Special Master’s finding with respect to the First Amendment
                                                                      afforded me the advantage of reviewing an alternative
Colm F. Connolly, United States District Judge
                                                                      constitutional basis for his ruling in the event I disagreed with
 *1 I have before me the Report and Recommendation of                 the non-constitutional grounds for his decision, and it will
Special Master Rodney A. Smolla (D.I. 58) issued pursuant             provide me and my colleagues on the Court helpful guidance
to my Memorandum Order dated January 23, 2020 (D.I.                   in the future should we find it necessary to determine whether
40). I appointed the Special Master to address whether the            a proposed sealing of filings is permissible under the First
parties’ sealing of certain filings in this matter “compl[ied]        Amendment.
with Supreme Court and Third Circuit law.” D.I. 40 at
4. The Special Master concluded that the sealing of the               WHEREFORE, in Wilmington, this Third day of June in
filings in question “is not justified under the common law            2020, the Special Master’s Report and Recommendation (D.I.
right of access to judicial records in civil matters.” D.I. 58        58) is ADOPTED IN PART and the Clerk of the Court is
at 72. He also concluded “[a]s an alternative finding and             directed to UNSEAL all filings in this matter.
recommendation,” that the sealing of the filings in question
“is not justified under the rights of access emanating from the
                                                                      All Citations
First Amendment to the United States Constitution.” Id.
                                                                      Slip Copy, 2020 WL 2915781
Understandably, neither party filed objections to the Report
and Recommendation. I say “understandably” because the

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
